Exhibit 10.1

 

AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY

 

$52,225,000

 

5.25% CONTINGENT CONVERTIBLE SENIOR NOTES DUE 2029

 

PURCHASE AGREEMENT

 

December 17, 2009

 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

December 17, 2009

 

FBR CAPITAL MARKETS & CO.

1001 19th Street North

Arlington, Virginia 22209

 

Dear Sirs:

 

American Equity Investment Life Holding Company, an Iowa corporation (the
“Company”), proposes to issue and sell to you, FBR Capital Markets & Co.
(“FBR”), as initial purchaser, $52,225,000 aggregate principal amount of the
Company’s 5.25% Contingent Convertible Senior Notes due 2029 (the “Notes”) in a
transaction exempt from the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”).

 

The Notes will be issued pursuant to the provisions of an indenture to be dated
as of December 22, 2009 (the “Indenture”), between the Company and U.S. Bank
National Association, as trustee (the “Trustee”), as it may be supplemented or
amended from time to time.  The offer and sale of the Notes to you will be made
without registration of the Notes under the Securities Act and the rules and
regulations thereunder, in reliance upon the exemption from the registration
requirements of the Securities Act provided by Section 4(2) thereof.  You have
advised the Company that you will make offers and sales (“Exempt Resales”) of
the Notes purchased by you hereunder (such Notes referred to collectively herein
as “Resale Notes”) in accordance with Section 3 hereof, as soon as you deem
advisable after this Agreement has been executed and delivered.

 

The Company and FBR agree as follows:

 


1.             SALE AND PURCHASE. UPON THE BASIS OF THE WARRANTIES AND
REPRESENTATIONS AND OTHER TERMS AND CONDITIONS HEREIN SET FORTH, THE COMPANY
AGREES TO ISSUE AND SELL TO FBR AND FBR AGREES TO PURCHASE FROM THE COMPANY THE
FOLLOWING AGGREGATE PRINCIPAL AMOUNT OF NOTES FOR THE PURCHASE PRICE SPECIFIED
BELOW:


 

Principal Amount of Notes to be Purchased: $52,225,000 (the “Purchased Notes”).

 

Purchase Price: 97% of the principal amount of the Purchased Notes ($50,658,250
in cash) (the “Purchase Price”).

 


2.             PAYMENT AND DELIVERY. THE CLOSING OF FBR’S PURCHASE OF THE
PURCHASED NOTES SHALL BE HELD AT THE OFFICE OF SIDLEY AUSTIN LLP, ONE SOUTH
DEARBORN STREET, CHICAGO, ILLINOIS 60603 (UNLESS ANOTHER PLACE SHALL BE AGREED
UPON BY FBR AND THE COMPANY).  AT THE CLOSING, SUBJECT TO THE SATISFACTION OR
WAIVER OF THE CLOSING CONDITIONS SET FORTH HEREIN, FBR SHALL PAY TO THE COMPANY
THE PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
PREVIOUSLY DESIGNATED BY THE COMPANY IN WRITING AGAINST DELIVERY BY THE COMPANY
OF THE PURCHASED NOTES TO FBR FOR FBR’S ACCOUNT THROUGH THE FACILITIES OF DTC IN
SUCH DENOMINATIONS AND REGISTERED IN SUCH

 

1

--------------------------------------------------------------------------------



 


NAMES AS FBR SHALL SPECIFY.  SUCH PAYMENT AND DELIVERY SHALL BE MADE AT
10:00 A.M., NEW YORK CITY TIME, ON THE THIRD BUSINESS DAY AFTER THE DATE HEREOF
(UNLESS ANOTHER TIME, NOT LATER THAN TEN (10) BUSINESS DAYS AFTER SUCH DATE,
SHALL BE AGREED TO BY FBR AND THE COMPANY).  THE TIME AT WHICH SUCH PAYMENT AND
DELIVERY ARE ACTUALLY MADE IS HEREINAFTER CALLED THE “CLOSING TIME”.


 


3.             OFFERING OF THE NOTES; RESTRICTIONS ON TRANSFER.


 


(A)           FBR REPRESENTS AND WARRANTS TO AND AGREES WITH THE COMPANY THAT
(I) IT HAS NOT SOLICITED AND WILL NOT SOLICIT ANY OFFER TO BUY, AND HAS NOT AND
WILL NOT MAKE ANY OFFER TO SELL, THE NOTES BY MEANS OF ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN THE
UNITED STATES; AND (II) IT HAS SOLICITED AND WILL SOLICIT OFFERS TO BUY THE
RESALE NOTES ONLY FROM, AND HAS OFFERED AND WILL OFFER, TO SELL AND DELIVER THE
RESALE NOTES ONLY TO, PERSONS WHO FBR REASONABLY BELIEVES TO BE “QUALIFIED
INSTITUTIONAL BUYERS” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
(“QIBS”) OR, IF ANY SUCH PERSON IS BUYING FOR ONE OR MORE INSTITUTIONAL ACCOUNTS
FOR WHICH SUCH PERSON IS ACTING AS FIDUCIARY OR AGENT, ONLY WHEN SUCH PERSON HAS
REPRESENTED TO IT THAT EACH SUCH ACCOUNT IS A QIB TO WHOM NOTICE HAS BEEN GIVEN
THAT SUCH SALE OR DELIVERY IS BEING MADE IN RELIANCE ON RULE 144A, AND, IN EACH
CASE, IN TRANSACTIONS UNDER RULE 144A AND WHO PROVIDE TO IT A FULLY COMPLETED
AND EXECUTED PURCHASER’S LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO
(SUCH PERSONS SPECIFIED IN CLAUSE (II) BEING REFERRED TO HEREIN AS THE “ELIGIBLE
PURCHASERS”).


 


(B)           THE COMPANY REPRESENTS AND WARRANTS TO AND AGREES WITH FBR THAT IT
(TOGETHER WITH ITS RESPECTIVE AFFILIATES) HAS NOT SOLICITED AND WILL NOT SOLICIT
ANY OFFER TO BUY, AND IT (TOGETHER WITH ITS RESPECTIVE AFFILIATES) HAS NOT
OFFERED AND WILL NOT OFFER TO SELL, THE NOTES BY MEANS OF ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION D).


 


(C)           EACH OF FBR AND THE COMPANY SEVERALLY REPRESENTS AND WARRANTS TO
THE OTHER THAT NO ACTION IS BEING TAKEN BY IT OR IS CONTEMPLATED THAT WOULD
PERMIT AN OFFERING OR SALE OF THE NOTES IN ANY JURISDICTION WHERE, OR IN ANY
OTHER CIRCUMSTANCES IN WHICH, ACTION FOR THOSE PURPOSES IS REQUIRED (OTHER THAN
IN JURISDICTIONS WHERE SUCH ACTION HAS BEEN DULY TAKEN BY COUNSEL FOR FBR).


 


(D)           FBR AND THE COMPANY AGREE THAT THE NOTES MAY BE RESOLD OR
OTHERWISE TRANSFERRED BY THE HOLDERS THEREOF ONLY IF THE OFFER AND SALE OF SUCH
NOTES ARE REGISTERED UNDER THE SECURITIES ACT OR IF AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.  FBR HEREBY ESTABLISHES AND AGREES THAT IT HAS
OBSERVED AND WILL OBSERVE THE FOLLOWING PROCEDURES IN CONNECTION WITH OFFERS,
SALES AND SUBSEQUENT RESALES OR OTHER TRANSFERS OF ANY NOTES PLACED BY FBR:


 

(I)            SALES ONLY TO ELIGIBLE PURCHASERS.  INITIAL OFFERS AND SALES OF
THE RESALE NOTES WILL BE MADE ONLY IN EXEMPT RESALES BY FBR TO INVESTORS THAT
FBR REASONABLY BELIEVES TO BE ELIGIBLE PURCHASERS AND WHO HAVE DELIVERED TO THE
COMPANY AND FBR A FULLY COMPLETED AND EXECUTED PURCHASER’S LETTER SUBSTANTIALLY
IN THE FORM OF EXHIBIT A HERETO.

 

2

--------------------------------------------------------------------------------


 

(II)           NO GENERAL SOLICITATION.  THE NOTES WILL BE OFFERED ONLY BY
APPROACHING PROSPECTIVE PURCHASERS ON AN INDIVIDUAL BASIS WITH WHOM FBR AND/OR
THE COMPANY HAS AN EXISTING RELATIONSHIP.  NO GENERAL SOLICITATION OR GENERAL
ADVERTISING WITHIN THE MEANING OF REGULATION D WILL BE USED IN CONNECTION WITH
THE OFFERING OF THE NOTES.

 


(E)           RESTRICTIONS ON TRANSFER.   THE COMPANY AGREES THAT EACH NOTE AND
EACH RESALE NOTE SHALL BEAR A LEGEND STATING THAT THE OFFER AND SALE OF THE
NOTES OR RESALE NOTES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT, AND THAT NO RESALE OR OTHER TRANSFER OF ANY NOTES OR RESALE
NOTES OR ANY INTEREST THEREIN PRIOR TO THE DATE THAT IS ONE YEAR (OR SUCH
SHORTER PERIOD AS IS PRESCRIBED BY RULE 144(D) UNDER THE SECURITIES ACT AS THEN
IN EFFECT) AFTER THE LATER OF THE ORIGINAL ISSUANCE OF SUCH NOTES OR RESALE
NOTES, AS THE CASE MAY BE, AND THE LAST DATE ON WHICH THE COMPANY OR ANY
“AFFILIATE” (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY WAS
THE OWNER OF SUCH NOTES OR RESALE NOTES MAY BE MADE BY A PURCHASER OF SUCH NOTES
OR RESALE NOTES, EXCEPT AS FOLLOWS:


 

(A)          TO THE COMPANY OR ANY SUBSIDIARY THEREOF,

 

(B)           PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT,

 

(C)           FOR SO LONG AS THE NOTES OR RESALE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, IN A TRANSACTION COMPLYING WITH
THE REQUIREMENTS OF RULE 144A TO A PERSON WHO SUCH PURCHASER REASONABLY BELIEVES
IS A QIB THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB AND TO
WHOM NOTICE IS GIVEN THAT THE OFFER, RESALE, PLEDGE OR TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR

 

(D)          PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT,

 

in each case in accordance with any applicable federal securities laws and the
securities laws of any state of the United States or other jurisdiction.

 


4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

The Company hereby represents and warrants to FBR, as of the date of this
Agreement and as of the Closing Time, and agrees with FBR, as follows:

 


(A)           DISCLOSURE PACKAGE.  THE DISCLOSURE PACKAGE DID NOT, AS OF ITS
DATE OR AS OF THE DATE OF ANY AMENDMENT OR SUPPLEMENT THERETO, CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2008 (THE “2008 FORM 10-K”), THE COMPANY’S
PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT’”) FILED APRIL 30, 2009, THE COMPANY’S
QUARTERLY REPORTS ON FORM 10-Q FOR THE QUARTERS ENDED MARCH 

 

3

--------------------------------------------------------------------------------



 


31, 2009, JUNE 30, 2009 AND SEPTEMBER 30, 2009 (COLLECTIVELY, THE “2009
FORM 10-QS”), AND ANY CURRENT REPORTS ON FORM 8-K FILED BY THE COMPANY WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) SINCE DECEMBER 31, 2008 SHALL BE
COLLECTIVELY REFERRED TO HEREIN AS THE “COMPANY SEC FILINGS.”  THE TERM SHEET
DATED DECEMBER 17, 2009, THE FORM OF WHICH IS ATTACHED AS EXHIBIT E HERETO (THE
“TERM SHEET”), AND THE COMPANY SEC FILINGS SHALL BE COLLECTIVELY REFERRED TO
HEREIN AS THE “DISCLOSURE PACKAGE.”


 


(B)           GOOD STANDING.  THE COMPANY AND EACH OF ITS “SIGNIFICANT
SUBSIDIARIES” (AS SUCH TERM IS DEFINED IN RULE 405) (EACH, A “SIGNIFICANT
SUBSIDIARY” AND TOGETHER, THE “SIGNIFICANT SUBSIDIARIES”), HAS BEEN DULY
INCORPORATED, ORGANIZED OR FORMED AND IS VALIDLY EXISTING IN GOOD STANDING UNDER
THE LAWS OF THE JURISDICTION OF ITS INCORPORATION, ORGANIZATION OR FORMATION,
WITH THE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND
CONDUCT ITS BUSINESS AS DESCRIBED IN THE COMPANY SEC FILINGS; AND EACH OF THE
COMPANY AND ITS SIGNIFICANT SUBSIDIARIES IS DULY QUALIFIED TO DO BUSINESS AND IS
IN GOOD STANDING IN EACH JURISDICTION IN WHICH THE CHARACTER OF THE BUSINESS
CONDUCTED BY IT OR THE LOCATION OF THE PROPERTIES OWNED, LEASED OR OPERATED BY
IT MAKE SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED OR IN GOOD STANDING WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION
(FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS OR BUSINESS OF THE COMPANY AND
ITS SUBSIDIARIES TAKEN AS A WHOLE (A “MATERIAL ADVERSE EFFECT”). THE COMPANY
DOES NOT HAVE ANY SUBSIDIARIES OR CONTROL, DIRECTLY OR INDIRECTLY, ANY
CORPORATION, ASSOCIATION OR OTHER ENTITY OTHER THAN THE SUBSIDIARIES LISTED IN
EXHIBIT 21.2 TO THE 2008 FORM 10-K.


 


(C)           CORPORATE POWER.  THE COMPANY HAS ALL REQUISITE CORPORATE POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY.


 


(D)           NO DEFAULT.  NEITHER THE COMPANY NOR ANY OF ITS SIGNIFICANT
SUBSIDIARIES (I) IS IN VIOLATION OF ITS CERTIFICATE OF INCORPORATION OR BY-LAWS
OR OTHER ORGANIZATIONAL DOCUMENTS, (II) IS IN DEFAULT, AND NO EVENT HAS OCCURRED
WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT, IN
THE DUE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR CONDITION CONTAINED
IN ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT, LICENSE OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND OR TO
WHICH ANY OF ITS PROPERTIES OR ASSETS IS SUBJECT OR (III) IS IN VIOLATION OF ANY
LAW, ORDINANCE, RULE, REGULATION OR ORDER OF ANY COURT OR GOVERNMENTAL AGENCY OR
BODY HAVING JURISDICTION OVER IT OR ITS PROPERTY OR ASSETS, EXCEPT IN THE CASE
OF CLAUSES (II) AND (III), TO THE EXTENT ANY SUCH CONFLICT, BREACH, VIOLATION OR
DEFAULT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(E)           ABSENCE OF DEFAULTS AND CONFLICTS.  NONE OF THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT NOR THE CONSUMMATION OF ANY OTHER OF
THE TRANSACTIONS CONTEMPLATED HEREIN, NOR THE FULFILLMENT OF THE TERMS HEREOF BY
THE COMPANY, NOR THE APPLICATION OF THE PROCEEDS FROM THE SALE OF THE NOTES WILL
(I) CONFLICT WITH OR RESULT IN A BREACH OR VIOLATION OF ANY AGREEMENT, INDENTURE
OR OTHER INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES
IS A PARTY OR BY WHICH ANY OF THEM IS

 

4

--------------------------------------------------------------------------------


 


BOUND, OR TO WHICH ANY OF THEIR PROPERTIES IS SUBJECT; (II) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN, CHARGE, CLAIM OR ENCUMBRANCE UPON ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES;
(III) RESULT IN A BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER, THE
CERTIFICATE OF INCORPORATION, BY-LAWS, PARTNERSHIP AGREEMENT OR OTHER
ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF ITS SIGNIFICANT SUBSIDIARIES;
OR (IV) VIOLATE ANY LAW, RULE, ADMINISTRATIVE REGULATION OR DECREE OF ANY COURT
OR ANY GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION OVER THE COMPANY OR ANY
OF ITS SIGNIFICANT SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES, EXCEPT,
WITH RESPECT TO CLAUSES (I), (II) AND (IV), CONFLICTS OR VIOLATIONS THAT WOULD
NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(F)            ABSENCE OF FURTHER REQUIREMENTS.  NO PERMIT, CONSENT, APPROVAL,
AUTHORIZATION OR ORDER OF, OR FILING WITH, ANY COURT, GOVERNMENTAL AGENCY OR
BODY IS REQUIRED FOR THE ISSUE AND SALE OF THE NOTES, THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY THE COMPANY, OR THE APPLICATION OF THE
PROCEEDS FROM THE SALE OF THE NOTES OR THE CONVERSION THEREOF INTO UNDERLYING
SHARES (AS DEFINED BELOW), EXCEPT FOR ANY REPORT OR NOTICE REQUIRED UNDER
REGULATION D PROMULGATED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS AND SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, ORDERS, FILINGS,
REGISTRATIONS OR QUALIFICATIONS AS MAY BE REQUIRED UNDER THE EXCHANGE ACT, THE
NEW YORK STOCK EXCHANGE, AND APPLICABLE STATE OR FOREIGN SECURITIES LAWS IN
CONNECTION WITH THE PURCHASE AND SALE OF THE UNDERLYING SHARES.


 


(G)           AUTHORIZATION OF THE INDENTURE.  THE INDENTURE HAS BEEN DULY
AUTHORIZED BY THE COMPANY AND, WHEN DULY EXECUTED AND DELIVERED IN ACCORDANCE
WITH ITS TERMS BY EACH OF THE PARTIES THERETO, WILL CONSTITUTE A VALID AND
LEGALLY BINDING AGREEMENT OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY THEREOF MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND REMEDIES GENERALLY AND SUBJECT, AS
TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY, INCLUDING PRINCIPLES OF
COMMERCIAL REASONABLENESS, GOOD FAITH AND FAIR DEALING (REGARDLESS OF WHETHER
SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW)
(COLLECTIVELY, THE “ENFORCEABILITY EXCEPTIONS”).


 


(H)           VALIDITY OF PURCHASED NOTES.  THE PURCHASED NOTES HAVE BEEN DULY
AUTHORIZED BY THE COMPANY AND, WHEN EXECUTED AND AUTHENTICATED IN ACCORDANCE
WITH THE PROVISIONS OF THE INDENTURE AND DELIVERED TO FBR IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, THE PURCHASED NOTES WILL BE VALID AND BINDING
OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT
THAT SUCH ENFORCEMENT MAY BE LIMITED BY THE ENFORCEABILITY EXCEPTIONS, AND THE
PURCHASED NOTES WILL NOT BE SUBJECT TO ANY PREEMPTIVE, PARTICIPATION, RIGHTS OF
FIRST REFUSAL AND OTHER SIMILAR RIGHTS. ASSUMING THE ACCURACY OF FBR’S
REPRESENTATIONS AND WARRANTIES HEREUNDER, THE PURCHASED NOTES (I) WILL BE ISSUED
PURSUANT TO THE INDENTURE AND THIS AGREEMENT EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT PURSUANT TO SECTION 4(2) OF THE SECURITIES
ACT AND (II) WILL BE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL
LAWS CONCERNING THE ISSUANCE OF THE PURCHASED NOTES.  THE PURCHASED NOTES WILL
BE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT AND WILL NOT BE

 

5

--------------------------------------------------------------------------------


 


FREELY TRANSFERABLE BY FBR.  ACCORDINGLY, THE NOTES WILL BEAR RESTRICTIVE
LEGENDS PROVIDED IN SECTION 3(E) HEREOF.


 


(I)            VALIDITY OF THE UNDERLYING SHARES AND COMMON STOCK.  THE
PURCHASED NOTES MAY BE CONVERTED INTO UNDERLYING SHARES (THE “UNDERLYING
SHARES”) OF THE COMPANY’S COMMON STOCK, PAR VALUE $1.00 PER SHARE (THE “COMMON
STOCK”), IN ACCORDANCE WITH THE TERMS OF THE PURCHASED NOTES. THE UNDERLYING
SHARES HAVE BEEN DULY AUTHORIZED AND RESERVED BY THE COMPANY FOR ISSUANCE UPON
CONVERSION OF THE PURCHASED NOTES AND, WHEN ISSUED IN CONNECTION WITH SUCH
CONVERSION IN ACCORDANCE WITH THE TERMS OF THE PURCHASED NOTES, WILL BE VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE, IN COMPLIANCE WITH FEDERAL AND STATE
SECURITIES LAWS, AND THE ISSUANCE OF THE UNDERLYING SHARES WILL NOT BE SUBJECT
TO ANY PREEMPTIVE, RESALE, PARTICIPATION, RIGHTS OF FIRST REFUSAL OR OTHER
SIMILAR RIGHTS.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF EACH
SIGNIFICANT SUBSIDIARY OF THE COMPANY THAT IS A CORPORATION HAVE BEEN DULY
AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.  ALL OF THE
OUTSTANDING SHARES OF CAPITAL STOCK, PARTNERSHIP INTERESTS OR OTHER OWNERSHIP
INTERESTS OF EACH SIGNIFICANT SUBSIDIARY OF THE COMPANY ARE OWNED DIRECTLY OR
INDIRECTLY BY THE COMPANY, FREE AND CLEAR OF ANY CLAIM, LIEN, ENCUMBRANCE,
SECURITY INTEREST, RESTRICTION UPON VOTING OR TRANSFER, PREEMPTIVE RIGHTS OR ANY
OTHER CLAIM OF ANY THIRD PARTY (COLLECTIVELY, “LIENS”), EXCEPT SUCH LIENS AS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(J)            FINANCIAL STATEMENTS.  THE CONSOLIDATED FINANCIAL STATEMENTS OF
THE COMPANY AND ITS SUBSIDIARIES (INCLUDING THE RELATED NOTES AND SUPPORTING
SCHEDULES) INCLUDED IN THE COMPANY SEC FILINGS PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
ENTITIES PURPORTED TO BE SHOWN THEREBY AT THE DATES AND FOR THE PERIODS
INDICATED (SUBJECT TO YEAR-END ADJUSTMENTS IN THE CASE OF UNAUDITED INTERIM
FINANCIAL STATEMENTS) AND HAVE BEEN PREPARED IN ACCORDANCE WITH U.S. GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS THROUGHOUT
THE PERIODS INDICATED, EXCEPT AS OTHERWISE NOTED THEREIN; AND THE SUPPORTING
SCHEDULES INCLUDED IN THE 2008 FORM 10-K AND THE 2009 FORM 10-QS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE INFORMATION REQUIRED TO BE STATED THEREIN.


 


(K)           ACCOUNTANTS.  KPMG LLP, WHO HAVE REPORTED ON CERTAIN FINANCIAL
STATEMENTS OF THE COMPANY INCLUDED IN THE 2008 FORM 10-K AND THE 2009
FORM 10-QS, ARE INDEPENDENT PUBLIC ACCOUNTANTS AS REQUIRED BY THE SECURITIES
ACT, AND WERE INDEPENDENT PUBLIC ACCOUNTANTS AS REQUIRED BY THE SECURITIES ACT
DURING THE PERIODS COVERED BY THE FINANCIAL STATEMENTS ON WHICH THEY REPORTED
CONTAINED IN THE 2008 FORM 10-K AND 2009 FORM 10-QS.


 


(L)            INTERNAL CONTROLS OVER FINANCIAL REPORTING.  THE COMPANY AND ITS
SUBSIDIARIES MAINTAIN SYSTEMS OF “INTERNAL CONTROL OVER FINANCIAL REPORTING” (AS
DEFINED IN RULE 13A-15(F) UNDER THE EXCHANGE ACT) THAT COMPLY WITH THE
REQUIREMENTS OF THE EXCHANGE ACT AND HAVE BEEN DESIGNED BY, OR UNDER THE
SUPERVISION OF THEIR RESPECTIVE PRINCIPAL EXECUTIVE AND PRINCIPAL FINANCIAL
OFFICERS, OR PERSONS PERFORMING SIMILAR FUNCTIONS, TO PROVIDE REASONABLE
ASSURANCE REGARDING THE RELIABILITY OF FINANCIAL REPORTING AND THE PREPARATION
OF FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN ACCORDANCE WITH

 

6

--------------------------------------------------------------------------------


 


GAAP, INCLUDING, BUT NOT LIMITED TO, INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS; (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GAAP ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY;
(III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL
OR SPECIFIC AUTHORIZATION; AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


 


(M)          DISCLOSURE CONTROLS.  THE COMPANY AND ITS SUBSIDIARIES MAINTAIN AN
EFFECTIVE SYSTEM OF “DISCLOSURE CONTROLS AND PROCEDURES” (AS DEFINED IN
RULE 13A-15(E) UNDER THE EXCHANGE ACT) THAT IS DESIGNED TO ENSURE THAT
INFORMATION REQUIRED TO BE DISCLOSED BY THE COMPANY IN REPORTS THAT IT FILES OR
SUBMITS UNDER THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED
WITHIN THE TIME PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SEC, INCLUDING
CONTROLS AND PROCEDURES DESIGNED TO ENSURE THAT SUCH INFORMATION IS ACCUMULATED
AND COMMUNICATED TO THE COMPANY’S MANAGEMENT AS APPROPRIATE TO ALLOW TIMELY
DECISIONS REGARDING REQUIRED DISCLOSURE. THE COMPANY AND ITS SUBSIDIARIES HAVE
CARRIED OUT EVALUATIONS OF THE EFFECTIVENESS OF THEIR DISCLOSURE CONTROLS AND
PROCEDURES AS REQUIRED BY RULE 13A-15 UNDER THE EXCHANGE ACT.


 


(N)           SARBANES-OXLEY.  THE COMPANY, ITS SUBSIDIARIES AND, TO THE
KNOWLEDGE OF THE COMPANY, THEIR RESPECTIVE OFFICERS AND DIRECTORS (IN THEIR
CAPACITIES AS SUCH), ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
SARBANES-OXLEY ACT OF 2002 AND THE RULES AND REGULATIONS PROMULGATED IN
CONNECTION THEREWITH.


 


(O)           NO MATERIAL ADVERSE CHANGE IN BUSINESS.  SINCE SEPTEMBER 30, 2009:
(I) THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR
OTHERWISE), RESULTS OF OPERATIONS OR BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE, WHETHER OR NOT ARISING IN THE ORDINARY COURSE OF
BUSINESS; (II) THERE HAVE BEEN NO TRANSACTIONS ENTERED INTO BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES, OTHER THAN THOSE IN THE ORDINARY COURSE OF BUSINESS,
WHICH ARE MATERIAL WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE; AND (III) EXCEPT FOR DIVIDENDS ON THE COMPANY’S COMMON STOCK IN AN AMOUNT
NOT TO EXCEED $0.08 PER SHARE, THERE HAS BEEN NO DIVIDEND OR DISTRIBUTION OF ANY
KIND DECLARED, PAID OR MADE BY THE COMPANY ON ANY CLASS OF ITS CAPITAL STOCK.


 


(P)           TITLE.  THE COMPANY AND EACH OF ITS SIGNIFICANT SUBSIDIARIES HAVE
GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY AND GOOD TITLE TO
ALL PERSONAL PROPERTY OWNED BY THEM, IN EACH CASE FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES AND DEFECTS, EXCEPT WHERE THE FAILURE TO HAVE SUCH GOOD AND
MARKETABLE TITLE OR THE EXISTENCE OF ANY SUCH LIENS, ENCUMBRANCES OR DEFECTS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT. ALL ASSETS HELD UNDER LEASE BY THE COMPANY AND ITS
SIGNIFICANT SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND
ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS DO NOT MATERIALLY INTERFERE WITH THE
USE MADE AND PROPOSED TO BE MADE OF SUCH ASSETS BY THE COMPANY AND ITS
SIGNIFICANT SUBSIDIARIES, EXCEPT WHERE THE FAILURE OF ANY SUCH LEASES TO BE
VALID, SUBSISTING OR ENFORCEABLE OR THE

 

7

--------------------------------------------------------------------------------


 


EXISTENCE OF SUCH EXCEPTIONS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(Q)           REGULATORY FILINGS.  THE COMPANY IS NOT REQUIRED TO BE LICENSED AS
AN INSURANCE COMPANY; AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY
(“AELIC”), AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY OF NEW YORK
(“AELICNY”) AND EAGLE LIFE INSURANCE COMPANY (“EAGLE,” AND TOGETHER WITH AELIC
AND AELICNY, THE “INSURANCE SUBSIDIARIES”) ARE EACH DULY LICENSED AS INSURERS
UNDER THE INSURANCE LAWS AND REGULATIONS OF IOWA, NEW YORK AND IOWA,
RESPECTIVELY; AND THE INSURANCE SUBSIDIARIES HAVE FILED WITH THE APPROPRIATE
INSURANCE REGULATORY AUTHORITIES ALL REPORTS, DOCUMENTS AND OTHER INFORMATION
REQUIRED TO BE FILED UNDER THE INSURANCE LAWS OF IOWA, NEW YORK AND IOWA,
RESPECTIVELY, EXCEPT AS TO FILINGS THE FAILURE OF WHICH TO MAKE WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(R)            POSSESSION OF LICENSES AND PERMITS.  EACH OF THE COMPANY AND ITS
INSURANCE SUBSIDIARIES HOLDS SUCH INSURANCE LICENSES, CERTIFICATES, AUTHORITIES,
APPROVALS, AUTHORIZATIONS AND PERMITS FROM GOVERNMENTAL AUTHORITIES (INCLUDING,
WITHOUT LIMITATION, FROM THE INSURANCE REGULATORY AGENCIES OF THE VARIOUS
JURISDICTIONS WHERE IT CONDUCTS BUSINESS) (THE “INSURANCE LICENSES”) WHICH ARE
NECESSARY UNDER APPLICABLE LAW TO THE CONDUCT OF ITS BUSINESS AS DESCRIBED IN
THE COMPANY SEC FILINGS; THE COMPANY AND EACH INSURANCE SUBSIDIARY HAVE
FULFILLED AND PERFORMED ALL OBLIGATIONS NECESSARY TO MAINTAIN SUCH INSURANCE
LICENSES; THERE IS NO PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED
ACTION, SUIT, PROCEEDING OR INVESTIGATION THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN THE REVOCATION, TERMINATION OR SUSPENSION OF ANY INSURANCE LICENSE
THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND NO
INSURANCE REGULATORY AGENCY OR BODY HAS ISSUED, OR COMMENCED ANY PROCEEDING FOR
THE ISSUANCE OF, ANY ORDER OR DECREE IMPAIRING, RESTRICTING OR PROHIBITING THE
PAYMENT OF DIVIDENDS BY ANY INSURANCE SUBSIDIARY TO ITS PARENT.  NEITHER THE
COMPANY NOR ANY OF ITS INSURANCE SUBSIDIARIES HAS RECEIVED NOTICE OF ANY
REVOCATION OR MODIFICATION OF ANY SUCH INSURANCE LICENSES OR HAS ANY REASON TO
BELIEVE THAT ANY SUCH INSURANCE LICENSES WILL NOT BE RENEWED IN THE ORDINARY
COURSE, EXCEPT WHERE THE REVOCATION, MODIFICATION OR NONRENEWAL OF SUCH
INSURANCE LICENSES, WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(S)           REINSURANCE.  ALL REINSURANCE TREATIES AND ARRANGEMENTS TO WHICH
ANY INSURANCE SUBSIDIARY IS A PARTY ARE IN FULL FORCE AND EFFECT AND NO
INSURANCE SUBSIDIARY IS IN VIOLATION OF, OR IN DEFAULT IN THE PERFORMANCE,
OBSERVANCE OR FULFILLMENT OF, ANY MATERIAL OBLIGATION, AGREEMENT, COVENANT OR
CONDITION CONTAINED THEREIN, EXCEPT WHERE THE FAILURE TO BE IN FULL FORCE AND
EFFECT OR WHERE SUCH VIOLATION OR DEFAULT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. NEITHER THE
COMPANY NOR ANY INSURANCE SUBSIDIARY HAS RECEIVED ANY NOTICE FROM ANY OF THE
OTHER PARTIES TO SUCH TREATIES, CONTRACTS OR ARRANGEMENTS THAT SUCH OTHER PARTY
INTENDS NOT TO PERFORM SUCH TREATY AND, TO THE BEST KNOWLEDGE OF THE COMPANY AND
EACH INSURANCE SUBSIDIARY, NONE OF THE OTHER PARTIES TO SUCH TREATIES OR
ARRANGEMENTS WILL BE UNABLE TO PERFORM SUCH TREATY OR ARRANGEMENT EXCEPT TO THE
EXTENT ADEQUATELY AND PROPERLY RESERVED FOR IN THE CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY INCLUDED IN

 

8

--------------------------------------------------------------------------------


 


THE COMPANY SEC FILINGS, EXCEPT WHERE SUCH NONPERFORMANCE WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(T)            FILING OF STATUTORY STATEMENTS.  THE STATUTORY ANNUAL AND
QUARTERLY STATEMENTS OF EACH OF THE INSURANCE SUBSIDIARIES AND THE STATUTORY
BALANCE SHEETS AND SUMMARIES OF OPERATIONS INCLUDED IN SUCH STATUTORY ANNUAL AND
QUARTERLY STATEMENTS MOST RECENTLY FILED IN ANY STATE HAVE BEEN PREPARED IN
COMPLIANCE WITH PRESCRIBED OR PERMITTED STATUTORY ACCOUNTING PRINCIPLES OR
PRACTICES CONSISTENTLY FOLLOWED, EXCEPT (I) AS MAY OTHERWISE BE INDICATED IN THE
NOTES THERETO AND (II) IN THE CASE OF ANY SUCH FINANCIAL STATEMENTS FOR PERIODS
LESS THAN A FULL YEAR, FOR ANY NORMAL YEAR-END ADJUSTMENTS, AND PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE STATUTORY FINANCIAL POSITION OF EACH INSURANCE
SUBSIDIARY AS AT THE DATES THEREOF, AND ON A STATUTORY BASIS FOR THE PERIODS
COVERED THEREBY.


 


(U)           INSURANCE.  THE COMPANY AND ITS SIGNIFICANT SUBSIDIARIES CARRY OR
ARE ENTITLED TO THE BENEFITS OF INSURANCE, WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS, IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS GENERALLY DEEMED
ADEQUATE FOR THE CONDUCT OF THEIR RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED
AND THE VALUE OF THEIR RESPECTIVE PROPERTIES AND AS IS CUSTOMARY FOR COMPANIES
ENGAGED IN SIMILAR BUSINESSES, AND, EXCEPT AS OTHERWISE WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, BE REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, ALL SUCH INSURANCE IS IN FULL FORCE AND EFFECT.


 


(V)           ABSENCE OF PROCEEDINGS.  EXCEPT AS SET FORTH IN THE COMPANY SEC
FILINGS, THERE IS NO LITIGATION OR GOVERNMENTAL PROCEEDING TO WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS A PARTY OR TO WHICH ANY PROPERTY OR ASSETS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS SUBJECT OR WHICH IS PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(W)          RELATIONSHIP WITH OFFICERS, DIRECTORS AND SHAREHOLDERS.  NO
RELATIONSHIP, DIRECT OR INDIRECT, EXISTS BETWEEN OR AMONG THE COMPANY, ON THE
ONE HAND, AND THE DIRECTORS, OFFICERS, STOCKHOLDERS, CUSTOMERS OR SUPPLIERS OF
THE COMPANY, ON THE OTHER HAND, THAT IS REQUIRED TO BE DESCRIBED IN THE COMPANY
SEC FILINGS WHICH IS NOT SO DESCRIBED.


 


(X)            INVESTMENT COMPANY ACT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY
OF THE COMPANY IS, AND AFTER GIVING EFFECT TO THE OFFERING AND SALE OF THE NOTES
AND THE APPLICATION OF THE PROCEEDS THEREOF, NONE OF THEM WILL BE, AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”).


 


(Y)           REGISTRATION RIGHTS.  NO PERSON HAS THE RIGHT TO FILE A
REGISTRATION STATEMENT OR OTHERWISE REQUIRE THE COMPANY TO REGISTER ANY
SECURITIES FOR SALE UNDER THE SECURITIES ACT BY REASON OF THE ISSUANCE AND SALE
OF THE NOTES OR THE ISSUANCE OF THE UNDERLYING SHARES UPON THE CONVERSION OF THE
NOTES.

 

9

--------------------------------------------------------------------------------


 


(Z)            BROKERS’ FEES.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS A PARTY TO ANY CONTRACT, AGREEMENT OR UNDERSTANDING WITH ANY PERSON (OTHER
THAN THIS AGREEMENT) THAT WOULD GIVE RISE TO A VALID CLAIM AGAINST ANY OF THEM
OR FBR FOR A BROKERAGE COMMISSION, FINDER’S FEE OR LIKE PAYMENT IN CONNECTION
WITH THE OFFERING AND SALE OF THE NOTES.


 


(AA)         ADDITIONAL SECURITIES.  THE COMPANY HAS NOT SOLD OR ISSUED ANY
SECURITIES THAT WOULD BE INTEGRATED WITH THE OFFERING OF THE NOTES CONTEMPLATED
BY THIS AGREEMENT PURSUANT TO THE SECURITIES ACT, THE RULES AND REGULATIONS
THEREUNDER OR THE INTERPRETATIONS THEREOF BY THE SEC.


 


(BB)         ABSENCE OF MANIPULATION.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY OF ITS AFFILIATES HAS
TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT HAS CONSTITUTED OR
THAT WOULD REASONABLY BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY IN CONNECTION WITH THE
OFFERING OF THE NOTES.


 


(CC)         ACTIVELY TRADED.  THE COMMON STOCK IS AN “ACTIVELY-TRADED SECURITY”
EXEMPTED FROM THE REQUIREMENTS OF RULE 101 OF REGULATION M UNDER THE EXCHANGE
ACT BY SUBSECTION (C)(1) OF SUCH RULE.


 


(DD)         LISTING.  THE COMMON STOCK HAS BEEN APPROVED FOR LISTING, SUBJECT
TO OFFICIAL NOTICE OF ISSUANCE, ON THE NEW YORK STOCK EXCHANGE.


 


(EE)         POSSESSION OF INTELLECTUAL PROPERTY.  THE COMPANY AND ITS
SIGNIFICANT SUBSIDIARIES OWN OR POSSESS, OR HAVE THE ABILITY TO ACQUIRE, ALL
PATENTS, PATENT RIGHTS, LICENSES, INVENTIONS, COPYRIGHTS, KNOW-HOW (INCLUDING
TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR
CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES), TRADEMARKS, SERVICE MARKS AND
TRADE NAMES CURRENTLY EMPLOYED BY THEM IN CONNECTION WITH THE BUSINESS NOW
OPERATED BY THEM, EXCEPT WHERE THE FAILURE TO OWN, POSSESS OR HAVE THE ABILITY
TO ACQUIRE SUCH PATENTS, PATENT RIGHTS, LICENSES, INVENTIONS, COPYRIGHTS,
KNOW-HOW (INCLUDING TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE
PROPRIETARY OR CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES), TRADEMARKS,
SERVICE MARKS AND TRADE NAMES WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND NONE OF THE
COMPANY NOR ITS SIGNIFICANT SUBSIDIARIES HAS RECEIVED ANY NOTICE OF INFRINGEMENT
OF OR CONFLICT WITH ASSERTED RIGHTS OF OTHERS WITH RESPECT TO ANY OF THE
FOREGOING WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IF SUBJECT TO ANY UNFAVORABLE
DECISION, RULING OR FINDING, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(FF)           ENVIRONMENTAL LAWS.  THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ANY AND ALL APPLICABLE FOREIGN, FEDERAL, STATE AND LOCAL LAWS
AND REGULATIONS RELATING TO THE PROTECTION OF HUMAN HEALTH AND SAFETY, THE
ENVIRONMENT OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR
CONTAMINANTS (“ENVIRONMENTAL LAWS”); (II) HAVE RECEIVED ALL PERMITS, LICENSES OR
OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT
THEIR RESPECTIVE BUSINESSES; AND (III) ARE IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL, EXCEPT WHERE SUCH

 

10

--------------------------------------------------------------------------------


 


NONCOMPLIANCE WITH ENVIRONMENTAL LAWS, FAILURE TO RECEIVE REQUIRED PERMITS,
LICENSES OR OTHER APPROVALS OR FAILURE TO COMPLY WITH THE TERMS AND CONDITIONS
OF SUCH PERMITS, LICENSES OR APPROVALS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(GG)         TAXES.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE FILED ALL
FEDERAL AND ALL MATERIAL STATE, LOCAL AND FOREIGN TAX RETURNS REQUIRED TO BE
FILED THROUGH THE DATE HEREOF, SUBJECT TO PERMITTED EXTENSIONS, WHICH RETURNS
ARE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, AND HAVE PAID ALL TAXES DUE,
AND NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT IN THE PAYMENT OF ANY
TAXES WHICH WERE PAYABLE PURSUANT TO SAID RETURNS OR ANY ASSESSMENTS WITH
RESPECT THERETO, EXCEPT FOR ANY SUCH TAXES OR ASSESSMENTS WHICH ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH APPROPRIATE
RESERVES, IF ANY, HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP AND STATUTORY
ACCOUNTING PRINCIPLES, AND NO TAX DEFICIENCY HAS BEEN DETERMINED ADVERSELY TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR DOES THE COMPANY HAVE ANY KNOWLEDGE
OF ANY TAX DEFICIENCIES THAT HAVE BEEN, OR COULD REASONABLY BE EXPECTED TO BE,
ASSERTED AGAINST THE COMPANY THAT WOULD, IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(HH)         EMPLOYEE BENEFITS.  THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL PRESENTLY APPLICABLE PROVISIONS OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, INCLUDING THE
REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER (“ERISA”); NO “REPORTABLE
EVENT” (AS DEFINED IN ERISA) HAS OCCURRED WITH RESPECT TO ANY “PENSION PLAN” (AS
DEFINED IN ERISA) FOR WHICH THE COMPANY AND ITS SUBSIDIARIES WOULD HAVE ANY
MATERIAL LIABILITY; THE COMPANY AND ITS SUBSIDIARIES HAVE NOT INCURRED AND DO
NOT EXPECT TO INCUR ANY MATERIAL LIABILITY UNDER (I) TITLE IV OF ERISA WITH
RESPECT TO TERMINATION OF, OR WITHDRAWAL FROM, ANY “PENSION PLAN” OR
(II) SECTIONS 412 OR 4971 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
INCLUDING THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER (THE “CODE”);
AND EACH “PENSION PLAN” FOR WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES WOULD
HAVE ANY LIABILITY THAT IS INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE
CODE IS SO QUALIFIED IN ALL MATERIAL RESPECTS, AND NOTHING HAS OCCURRED, WHETHER
BY ACTION OR BY FAILURE TO ACT, WHICH WOULD CAUSE THE LOSS OF SUCH
QUALIFICATION.


 


(II)           ABSENCE OF LABOR DISPUTES.  TO THE KNOWLEDGE OF THE COMPANY,
AFTER DUE INQUIRY, NO LABOR DISTURBANCE BY OR DISPUTE WITH THE EMPLOYEES OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES EXISTS OR IS IMMINENT THAT WOULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(JJ)           CORRUPT PRACTICES.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES, NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY DIRECTOR, OFFICER,
AGENT, EMPLOYEE OR OTHER PERSON ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, HAS (I) USED ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION,
GIFT, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSE RELATING TO POLITICAL ACTIVITY;
(II) MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC
GOVERNMENT OFFICIAL OR EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN
VIOLATION OF ANY PROVISION OF THE U.S. FOREIGN CORRUPT PRACTICES ACT OF 1977; OR
(IV) MADE ANY BRIBE OR OTHER UNLAWFUL PAYMENT.

 

11

--------------------------------------------------------------------------------

 


 


(KK)         MONEY LAUNDERING LAWS.  THE OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES ARE AND HAVE BEEN CONDUCTED AT ALL TIMES IN COMPLIANCE, IN ALL
MATERIAL RESPECTS, WITH APPLICABLE FINANCIAL RECORDKEEPING AND REPORTING
REQUIREMENTS OF THE CURRENCY AND FOREIGN TRANSACTIONS REPORTING ACT OF 1970, AS
AMENDED, THE MONEY LAUNDERING STATUTES OF ALL APPLICABLE JURISDICTIONS, THE
RULES AND REGULATIONS THEREUNDER AND ANY RELATED OR SIMILAR RULES, REGULATIONS
OR GUIDELINES, ISSUED, ADMINISTERED OR ENFORCED BY ANY APPLICABLE GOVERNMENTAL
AGENCY (COLLECTIVELY, THE “MONEY LAUNDERING LAWS”), AND NO ACTION, SUIT OR
PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY, AUTHORITY OR BODY OR
ANY ARBITRATOR INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
THE MONEY LAUNDERING LAWS IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED.


 


(LL)           OFAC.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES NOR, TO
THE KNOWLEDGE OF THE COMPANY, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR
AFFILIATE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS CURRENTLY SUBJECT TO ANY
U.S. SANCTIONS ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S.
TREASURY DEPARTMENT (“OFAC”); AND THE COMPANY WILL NOT DIRECTLY OR INDIRECTLY
USE THE PROCEEDS OF THE OFFERING, OR LEND, CONTRIBUTE OR OTHERWISE MAKE
AVAILABLE SUCH PROCEEDS TO ANY SUBSIDIARY, JOINT VENTURE PARTNER OR OTHER PERSON
OR ENTITY, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON CURRENTLY
SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC.


 


(MM)      AFFILIATE.  NONE OF THE PROCEEDS FROM THE SALE OF THE NOTES HAS BEEN
OR WILL BE PAID TO FBR OR, TO THE KNOWLEDGE OF THE COMPANY, TO ANY AFFILIATE OF
FBR; AND THE COMPANY IS NOT AN “AFFILIATE” (AS DEFINED IN NASD CONDUCT
RULE 2720) OF ANY MEMBER OF THE FINANCIAL INDUSTRY REGULATORY AUTHORITY
(“FINRA”).


 


(NN)         ACKNOWLEDGEMENT REGARDING PURCHASE OF THE PURCHASED NOTES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT FBR IS ACTING SOLELY IN THE CAPACITY OF AN
ARM’S LENGTH PURCHASER WITH RESPECT TO THE PURCHASE OF THE NOTES AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THAT TO THE KNOWLEDGE OF THE COMPANY (I) NO
OFFICER OR DIRECTOR OF FBR IS AN OFFICER OR DIRECTOR OF THE COMPANY, (II) FBR IS
NOT AN “AFFILIATE” OF THE COMPANY (AS DEFINED IN RULE 144 PROMULGATED UNDER THE
SECURITIES ACT) OR (III) FBR IS NOT A “BENEFICIAL OWNER” OF MORE THAN 10% OF THE
COMMON STOCK (AS DEFINED FOR PURPOSES OF RULE 13D-3 OF THE SECURITIES ACT).  THE
COMPANY FURTHER REPRESENTS TO FBR THAT THE COMPANY’S DECISION TO ENTER INTO THE
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER HAS BEEN BASED SOLELY ON
AN INDEPENDENT EVALUATION BY THE COMPANY AND ITS REPRESENTATIVES.


 


(OO)         OFFICER’S CERTIFICATES.  ANY CERTIFICATE SIGNED BY ANY OFFICER OF
THE COMPANY AND DELIVERED TO FBR IN CONNECTION WITH THE OFFERING OF THE NOTES
SHALL BE DEEMED A REPRESENTATION AND WARRANTY BY THE COMPANY TO FBR, AS TO THE
MATTERS COVERED THEREBY.


 


5.             CERTAIN COVENANTS OF THE COMPANY.


 


THE COMPANY HEREBY AGREES WITH FBR:

 

12

--------------------------------------------------------------------------------


 


(A)           ON OR BEFORE THE FIRST BUSINESS DAY FOLLOWING THE DATE OF THIS
AGREEMENT, THE COMPANY SHALL ISSUE A PUBLICLY AVAILABLE PRESS RELEASE AND/OR
FILE WITH THE SEC A CURRENT REPORT ON FORM 8-K DISCLOSING ALL MATERIAL TERMS OF
THE TRANSACTION CONTEMPLATED HEREUNDER (TO THE EXTENT NOT PREVIOUSLY PUBLICLY
DISCLOSED);


 


(B)           THAT PROMPTLY FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT,
THE COMPANY WILL TAKE SUCH ACTION TO QUALIFY THE NOTES FOR OFFERING AND SALE
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS FBR MAY
REASONABLY REQUEST, AND TO MAINTAIN SUCH QUALIFICATIONS IN EFFECT FOR AS LONG AS
MAY BE NECESSARY TO COMPLETE THE SALE OR RESALE OF THE NOTES; PROVIDED, THAT IN
CONNECTION THEREWITH THE COMPANY SHALL NOT BE REQUIRED TO (A) QUALIFY AS A
FOREIGN CORPORATION IN ANY JURISDICTION IN WHICH IT WOULD NOT OTHERWISE BE
REQUIRED TO SO QUALIFY, (B) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY
SUCH JURISDICTION OR (C) SUBJECT ITSELF TO TAXATION IN ANY JURISDICTION IN WHICH
IT WOULD NOT OTHERWISE BE SUBJECT;


 


(C)           THAT THE COMPANY WILL REASONABLY COOPERATE ON A TIMELY BASIS WITH
ANY REASONABLE DUE DILIGENCE REQUEST FROM, OR REVIEW CONDUCTED BY, FBR OR ITS
COUNSEL PRIOR TO THE CLOSING TIME IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, AND UPON REASONABLE NOTICE,
PROVIDING INFORMATION AND MAKING AVAILABLE DOCUMENTS AND APPROPRIATE CORPORATE
OFFICERS, DURING REGULAR BUSINESS HOURS AND AT THE COMPANY’S PRINCIPAL OFFICES
AND/OR BY TELEPHONE, AS FBR OR ITS COUNSEL MAY REASONABLY REQUEST;


 


(D)           TO FURNISH TO FBR (UPON REQUEST) FOR A PERIOD OF TWO YEARS FROM
THE CLOSING TIME, (I) COPIES OF ALL ANNUAL, QUARTERLY AND CURRENT REPORTS
SUPPLIED TO HOLDERS OF THE NOTES, IF ANY AND (II) COPIES OF ALL REPORTS FILED BY
THE COMPANY WITH THE SEC; PROVIDED, HOWEVER, THAT SO LONG AS THE COMPANY IS
TIMELY FILING REPORTS WITH THE SEC ON EDGAR, IT IS NOT REQUIRED TO FURNISH SUCH
REPORTS OR STATEMENTS TO FBR;


 


(E)           DURING ANY PERIOD IN THE YEAR (OR SUCH SHORTER PERIOD AS MAY THEN
BE APPLICABLE UNDER THE SECURITIES ACT REGARDING THE HOLDING PERIOD FOR
SECURITIES UNDER RULE 144(D) UNDER THE SECURITIES ACT OR ANY SUCCESSOR RULE)
AFTER THE CLOSING TIME IN WHICH THE COMPANY IS NOT SUBJECT TO SECTION 13 OR
15(D) OF THE EXCHANGE ACT TO FURNISH, UPON REQUEST, TO ANY HOLDER OF THE NOTES
THE INFORMATION (“RULE 144A INFORMATION”) SPECIFIED IN RULE L44A(D)(4) UNDER THE
SECURITIES ACT AND ANY ADDITIONAL INFORMATION (“PORTAL INFORMATION”) REQUIRED BY
THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. PORTALSM MARKET (“PORTAL”),
AND ANY SUCH RULE L44A INFORMATION AND PORTAL INFORMATION WILL NOT, AT THE DATE
THEREOF, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING;


 


(F)            THAT NEITHER THE COMPANY NOR ANY OF THEIR RESPECTIVE AFFILIATES
(AS DEFINED IN SECTION 501(B) OF REGULATION D) WILL, WHETHER DIRECTLY OR THROUGH
ANY AGENT OR PERSON ACTING ON ITS BEHALF (OTHER THAN FBR): (I) OFFER NOTES OF
THE COMPANY OR ANY OTHER SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR COMMON STOCK IN A MANNER IN VIOLATION OF THE SECURITIES ACT OR
THE RULES AND REGULATIONS THEREUNDER, (II) DISTRIBUTE ANY OFFERING MATERIAL
(OTHER THAN THE DISCLOSURE PACKAGE) IN CONNECTION WITH THE OFFER

 

13

--------------------------------------------------------------------------------


 


AND SALE OF THE NOTES, OR (III) SELL, OFFER FOR SALE, SOLICIT OFFERS TO BUY OR
OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS DEFINED IN THE SECURITIES
ACT), ANY OF WHICH WILL BE INTEGRATED WITH THE OFFERING AND SALE OF THE NOTES IN
A MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE
SALE TO FBR (OR TO THE ELIGIBLE PURCHASERS, IN THE CASE OF THE RESALE NOTES);


 


(G)           THAT, EXCEPT AS PERMITTED BY THE SECURITIES ACT, NEITHER THE
COMPANY NOR ANY OF ITS AFFILIATES WILL DISTRIBUTE ANY OFFERING MATERIALS IN
CONNECTION WITH EXEMPT RESALES;


 


(H)           TO PAY ALL EXPENSES, FEES AND TAXES IN CONNECTION WITH (I) THE
ISSUANCE, SALE AND DELIVERY OF THE NOTES, (II) THE QUALIFICATION OF THE NOTES
FOR OFFERING AND SALE UNDER STATE LAWS AND THE DETERMINATION OF THEIR
ELIGIBILITY FOR INVESTMENT UNDER STATE LAW AS AFORESAID (INCLUDING ANY FILING
FEES), AND THE PRINTING AND FURNISHING OF COPIES OF ANY BLUE SKY SURVEYS OR
LEGAL INVESTMENT SURVEYS TO FBR, (III) ALL FEES AND DISBURSEMENTS OF COUNSEL AND
ACCOUNTANTS FOR THE COMPANY, (IV) THE DESIGNATION OF THE NOTES AS PORTAL
ELIGIBLE SECURITIES BY PORTAL, (V) THE FEES AND EXPENSES OF ANY TRUSTEE,
TRANSFER AGENT OR REGISTRAR FOR THE NOTES OR THE UNDERLYING SHARES AND (VI) 
PERFORMANCE OF THE COMPANY’S OTHER OBLIGATIONS HEREUNDER;


 


(I)            TO USE REASONABLE EFFORTS IN COOPERATION WITH FBR TO OBTAIN
PERMISSION FOR THE NOTES TO BE ELIGIBLE FOR CLEARANCE AND SETTLEMENT THROUGH THE
FACILITIES OF THE DEPOSITORY TRUST COMPANY;


 


(J)            TO REFRAIN DURING THE PERIOD COMMENCING ON THE DATE OF THIS
AGREEMENT AND ENDING ON THE DATE THAT IS 60 DAYS AFTER THE DATE OF THIS
AGREEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF FBR (WHICH CONSENT MAY BE
WITHHELD OR DELAYED IN FBR’S SOLE DISCRETION), FROM (I) OFFERING, PLEDGING,
SELLING, CONTRACTING TO SELL, SELLING ANY OPTION OR CONTRACT TO PURCHASE,
PURCHASING ANY OPTION OR CONTRACT TO SELL, GRANTING ANY OPTION, RIGHT OR WARRANT
FOR THE SALE OF, LENDING OR OTHERWISE DISPOSING OF OR TRANSFERRING, DIRECTLY OR
INDIRECTLY, ANY EQUITY SECURITIES OF THE COMPANY OR ANY SECURITIES CONVERTIBLE
INTO OR EXERCISABLE OR EXCHANGEABLE FOR EQUITY SECURITIES OF THE COMPANY, OR
FILING ANY REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO ANY
OF THE FOREGOING, OR (II) ENTERING INTO ANY SWAP OR OTHER ARRANGEMENT THAT
TRANSFERS, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, ANY OF THE ECONOMIC
CONSEQUENCES OF OWNERSHIP OF EQUITY SECURITIES OF THE COMPANY, WHETHER ANY SUCH
TRANSACTION DESCRIBED IN CLAUSE (I) OR (II) ABOVE IS TO BE SETTLED BY DELIVERY
OF COMMON STOCK OR SUCH OTHER SECURITIES, IN CASH OR OTHERWISE.  THE FOREGOING
SENTENCE SHALL NOT APPLY TO (I) THE NOTES TO BE SOLD HEREUNDER, (II) ANY SHARES
OF COMMON STOCK ISSUED BY THE COMPANY UPON THE EXERCISE OF AN OPTION OUTSTANDING
ON THE DATE HEREOF AND REFERRED TO IN THE COMPANY SEC FILINGS, OR (III) SUCH
ISSUANCES OF OPTIONS OR GRANTS OF RESTRICTED STOCK UNDER THE COMPANY’S STOCK
OPTION AND INCENTIVE PLANS AS DESCRIBED IN THE COMPANY SEC FILINGS;


 


(K)           IF THE PURCHASED NOTES ARE NOT DELIVERED BY THE COMPANY TO FBR FOR
ANY REASON OTHER THAN THE TERMINATION OF THIS AGREEMENT PURSUANT TO CLAUSES
(II) THROUGH (V) OF THE FIRST PARAGRAPH OF SECTION 7 HEREOF OR THE DEFAULT BY
FBR IN ITS OBLIGATIONS HEREUNDER, TO REIMBURSE FBR FOR ALL OF ITS OUT-OF-POCKET
EXPENSES RELATING TO THE TRANSACTIONS

 

14

--------------------------------------------------------------------------------


 


CONTEMPLATED HEREBY, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF ITS
LEGAL COUNSEL; AND


 


(L)            THAT THE COMPANY WILL NOT TAKE, AND WILL CAUSE ITS SUBSIDIARIES
NOT TO TAKE, AND USE REASONABLE EFFORTS TO CAUSE ITS AFFILIATES NOT TO TAKE,
DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT HAS CONSTITUTED OR THAT
REASONABLY WOULD BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY IN CONNECTION WITH THE
OFFERING OF THE NOTES.


 


6.             CONDITIONS OF FBR’S OBLIGATIONS.  THE OBLIGATIONS OF FBR
HEREUNDER ARE SUBJECT TO (I) THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANY ON THE DATE HEREOF AND AT THE CLOSING TIME, (II) THE ACCURACY OF
THE STATEMENTS OF THE COMPANY’S OFFICERS MADE IN ANY CERTIFICATE PURSUANT TO THE
PROVISIONS HEREOF AS OF THE DATE OF SUCH CERTIFICATE, (III) THE PERFORMANCE BY
THE COMPANY OF ALL OF ITS OBLIGATIONS HEREUNDER AND (IV) THE FOLLOWING OTHER
CONDITIONS:


 


(A)           THE COMPANY SHALL FURNISH TO FBR AT THE CLOSING TIME OPINIONS OF
(I) SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, COUNSEL FOR THE COMPANY, ADDRESSED
TO FBR AND DATED THE CLOSING TIME, IN FORM AND SUBSTANCE SATISFACTORY TO FBR,
COVERING THE MATTERS SET FORTH ON EXHIBIT B-1 HERETO, AND (II) MARLA LACEY,
ASSOCIATE GENERAL COUNSEL OF THE COMPANY, ADDRESSED TO FBR AND DATED THE CLOSING
TIME, IN FORM AND SUBSTANCE SATISFACTORY TO FBR, COVERING THE MATTERS SET FORTH
ON EXHIBIT B-2 HERETO.


 


(B)           FBR SHALL HAVE RECEIVED FROM KPMG LLP, “COMFORT” LETTERS DATED,
RESPECTIVELY, AS OF THE DATE HEREOF AND THE CLOSING TIME, ADDRESSED TO FBR AND
IN FORM AND SUBSTANCE SATISFACTORY TO FBR.


 


(C)           FBR SHALL HAVE RECEIVED AT THE CLOSING TIME A FAVORABLE OPINION OF
SIDLEY AUSTIN LLP, COUNSEL FOR FBR, DATED THE CLOSING TIME, IN FORM AND
SUBSTANCE SATISFACTORY TO FBR, COVERING THE MATTERS SET FORTH ON EXHIBIT C
HERETO.


 


(D)           PRIOR TO THE CLOSING TIME, (I) NO SUSPENSION OF THE QUALIFICATION
OF THE NOTES FOR OFFERING OR SALE IN ANY JURISDICTION, OR OF THE INITIATION OR
THREATENING OF ANY PROCEEDINGS FOR ANY OF SUCH PURPOSES, SHALL HAVE OCCURRED,
AND (II) THE DISCLOSURE PACKAGE AND ALL AMENDMENTS OR SUPPLEMENTS THERETO, OR
MODIFICATIONS THEREOF, IF ANY, SHALL NOT CONTAIN AN UNTRUE STATEMENT OF MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY ARE MADE, NOT MISLEADING.


 


(E)           BETWEEN THE TIME OF EXECUTION OF THIS AGREEMENT AND THE CLOSING
TIME, (I) NO EVENT, CIRCUMSTANCE OR CHANGE CONSTITUTING A MATERIAL ADVERSE
EFFECT SHALL HAVE OCCURRED OR BECOME KNOWN, (II) NO TRANSACTION WHICH IS
MATERIAL TO THE COMPANY, TAKEN AS A WHOLE, SHALL HAVE BEEN ENTERED INTO BY THE
COMPANY THAT HAS NOT BEEN FULLY AND ACCURATELY DISCLOSED IN THE DISCLOSURE
PACKAGE, OR ANY AMENDMENT OR SUPPLEMENT THERETO, EXCEPT WITH THE PRIOR WRITTEN
CONSENT OF FBR; AND (III) NO ORDER OR DECREE PREVENTING THE USE OF THE
INDENTURE, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR ANY ORDER ASSERTING THAT

 

15

--------------------------------------------------------------------------------


 


ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT SHALL HAVE BEEN ISSUED.


 


(F)            THE COMPANY SHALL HAVE DELIVERED TO FBR A CERTIFICATE, EXECUTED
BY THE SECRETARY OF THE COMPANY AND DATED AS OF THE CLOSING TIME, AS TO (I) THE
RESOLUTIONS ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS, (II) THE COMPANY’S
CERTIFICATE OF INCORPORATION, AS AMENDED AND (III) THE COMPANY’S BYLAWS, AS
AMENDED, EACH AS IN EFFECT AT THE CLOSING TIME.


 


(G)           THE COMPANY SHALL HAVE DELIVERED TO FBR A CERTIFICATE, EXECUTED BY
ITS CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER TO THE EFFECT THAT THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH IN THIS AGREEMENT SHALL
BE TRUE AND CORRECT AS OF THE CLOSING TIME AS THOUGH MADE ON AND AS OF SUCH DATE
(EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPEAK AS OF
ANOTHER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE
AND CORRECT AS OF SUCH OTHER DATE), AND THE COMPANY SHALL HAVE COMPLIED WITH ALL
COVENANTS AND AGREEMENTS AND SATISFIED ALL CONDITIONS ON ITS PART TO BE
PERFORMED OR SATISFIED UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING TIME.


 


(H)           AT THE TIME OF EXECUTION AND DELIVERY OF THIS AGREEMENT, FBR SHALL
HAVE RECEIVED FROM EACH OF THE OFFICERS OF THE COMPANY A WRITTEN AGREEMENT (A
“LOCK-UP AGREEMENT”) IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT D.


 


7.             TERMINATION.  THE OBLIGATIONS OF FBR HEREUNDER SHALL BE SUBJECT
TO TERMINATION IN THE ABSOLUTE DISCRETION OF FBR, AT ANY TIME PRIOR TO THE
CLOSING TIME IF (I) ANY OF THE CONDITIONS SPECIFIED IN SECTION 6 SHALL NOT HAVE
BEEN FULFILLED WHEN AND AS REQUIRED BY THIS AGREEMENT TO BE FULFILLED AND FBR
HAS NOT WAIVED IN WRITING SUCH UNFULFILLED CONDITION, (II) TRADING IN SECURITIES
IN GENERAL ON ANY EXCHANGE OR NATIONAL QUOTATION SYSTEM SHALL HAVE BEEN
SUSPENDED OR MINIMUM PRICES SHALL HAVE BEEN ESTABLISHED ON SUCH EXCHANGE OR
QUOTATION SYSTEM, (III) THERE HAS BEEN A MATERIAL DISRUPTION IN THE SECURITIES
SETTLEMENT, PAYMENT OR CLEARANCE SERVICES IN THE UNITED STATES, (IV) A GENERAL
BANKING MORATORIUM SHALL HAVE BEEN DECLARED EITHER BY THE UNITED STATES OR NEW
YORK STATE AUTHORITIES, OR (V) IF THE UNITED STATES SHALL HAVE DECLARED WAR IN
ACCORDANCE WITH ITS CONSTITUTIONAL PROCESSES OR THERE SHALL HAVE OCCURRED ANY
MATERIAL OUTBREAK OR ESCALATION OF HOSTILITIES OR OTHER NATIONAL OR
INTERNATIONAL CALAMITY OR CRISIS OR CHANGE IN ECONOMIC, POLITICAL OR OTHER
CONDITIONS OF SUCH MAGNITUDE IN ITS EFFECT ON THE FINANCIAL MARKETS OF THE
UNITED STATES AS, IN THE JUDGMENT OF FBR, TO MAKE IT IMPRACTICABLE TO PURCHASE
OR RESELL THE NOTES.


 

If FBR elects to terminate this Agreement as provided in this Section 7, the
Company shall be notified promptly in writing.

 

If the sale to FBR of the Resale Notes, as contemplated by this Agreement, is
not carried out by FBR for any reason permitted under this Agreement or if such
sale is not carried out because the Company shall be unable to comply with any
of the terms of this Agreement, (i) the Company shall not be under any
obligation or liability to FBR under this Agreement (except to the extent
provided in Sections 5(h), 5(k) and 8 hereof), and (ii) FBR shall be under no

 

16

--------------------------------------------------------------------------------


 

obligation or liability to the Company under this Agreement (except to the
extent provided in Section 8 hereof).

 


8.             INDEMNITY.


 


(A)           THE COMPANY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS FBR AND
ITS AFFILIATES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, REPRESENTATIVES AND
AGENTS, AND ANY PERSON WHO CONTROLS FBR WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, FROM AND AGAINST ANY LOSS,
EXPENSE, LIABILITY OR CLAIM (INCLUDING THE REASONABLE COST OF INVESTIGATION)
WHICH, JOINTLY OR SEVERALLY, FBR OR ANY SUCH CONTROLLING PERSON MAY INCUR UNDER
THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH LOSS,
EXPENSE, LIABILITY OR CLAIM ARISES OUT OF OR IS BASED UPON (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT MADE BY THE COMPANY HEREIN, (II) ANY
BREACH BY THE COMPANY OF ANY COVENANT SET FORTH HEREIN OR (III) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
DISCLOSURE PACKAGE, OR ARISES OUT OF OR IS BASED UPON ANY OMISSION OR ALLEGED
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED IN THE DISCLOSURE
PACKAGE OR NECESSARY TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(B)           IF ANY ACTION IS BROUGHT AGAINST ANY PERSON OR ENTITY (EACH AN
“INDEMNIFIED PARTY”), IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT TO
SECTION 8(A) ABOVE, THE INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PARTY(IES)
OBLIGATED TO PROVIDE SUCH INDEMNITY (EACH AN “INDEMNIFYING PARTY”) IN WRITING OF
THE INSTITUTION OF SUCH ACTION AND THE INDEMNIFYING PARTY SHALL ASSUME THE
DEFENSE OF SUCH ACTION, INCLUDING THE EMPLOYMENT OF COUNSEL AND PAYMENT OF
EXPENSES; PROVIDED THAT THE FAILURE SO TO NOTIFY THE INDEMNIFYING PARTY WILL NOT
RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH THE INDEMNIFYING PARTY
MAY HAVE TO ANY INDEMNIFIED PARTY UNLESS AND TO THE EXTENT THE INDEMNIFYING
PARTY DID NOT OTHERWISE KNOW OF SUCH ACTION AND SUCH FAILURE RESULTS IN THE
FORFEITURE BY THE INDEMNIFYING PARTY OF RIGHTS AND DEFENSES THAT WOULD HAVE HAD
MATERIAL VALUE IN THE DEFENSE.  THE INDEMNIFIED PARTY(IES) SHALL HAVE THE RIGHT
TO EMPLOY ITS OR THEIR OWN COUNSEL IN ANY SUCH CASE, BUT THE FEES AND EXPENSES
OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFIED PARTY UNLESS THE
EMPLOYMENT OF SUCH COUNSEL SHALL HAVE BEEN AUTHORIZED IN WRITING BY THE
INDEMNIFYING PARTY IN CONNECTION WITH THE DEFENSE OF SUCH ACTION OR THE
INDEMNIFYING PARTY SHALL NOT HAVE EMPLOYED COUNSEL TO HAVE CHARGE OF THE DEFENSE
OF SUCH ACTION WITHIN A REASONABLE TIME OR SUCH INDEMNIFIED PARTY(IES) SHALL
HAVE REASONABLY CONCLUDED (BASED ON THE ADVICE OF COUNSEL) THAT COUNSEL SELECTED
BY THE INDEMNIFYING PARTY HAS AN ACTUAL CONFLICT OF INTEREST OR THERE MAY BE
DEFENSES AVAILABLE TO THE INDEMNIFIED PARTY(IES) WHICH ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY (IN WHICH CASE THE
INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO DIRECT THE DEFENSE OF SUCH ACTION
ON BEHALF OF THE INDEMNIFIED PARTY(IES)), IN ANY OF WHICH EVENTS SUCH FEES AND
EXPENSES SHALL BE BORNE BY THE INDEMNIFYING PARTY AND PAID AS INCURRED (IT BEING
UNDERSTOOD, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE
FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM OF COUNSEL (IN ADDITION TO
LOCAL COUNSEL) FOR THE INDEMNIFIED PARTY IN ANY ONE ACTION OR SERIES OF RELATED
ACTIONS IN THE SAME JURISDICTION REPRESENTING THE INDEMNIFIED PARTIES WHO ARE
PARTIES TO SUCH ACTION). ANYTHING IN THIS PARAGRAPH TO THE CONTRARY
NOTWITHSTANDING, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR

 

17

--------------------------------------------------------------------------------


 


ANY SETTLEMENT OF ANY SUCH CLAIM OR ACTION EFFECTED WITHOUT ITS WRITTEN
CONSENT.  THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO SETTLE ANY SUCH CLAIM
OR ACTION FOR ITSELF AND ANY INDEMNIFIED PARTY SO LONG AS THE INDEMNIFYING PARTY
PAYS ANY SETTLEMENT PAYMENT AND SUCH SETTLEMENT (I) INCLUDES A COMPLETE AND
UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL LOSSES, EXPENSES,
CLAIMS, DAMAGES, INJUNCTIONS, LIABILITY AND OTHER OBLIGATIONS WITH RESPECT TO
ANY CLAIMS THAT ARE THE SUBJECT MATTER OF SUCH ACTION AND (II) DOES NOT INCLUDE
A STATEMENT AS TO, OR AN ADMISSION OF, FAULT, CULPABILITY OR A FAILURE TO ACT BY
OR ON BEHALF OF THE INDEMNIFIED PARTY.


 


(C)           THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 8 AND THE
COVENANTS, WARRANTIES AND REPRESENTATIONS OF THE COMPANY CONTAINED IN THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF FBR OR ITS AFFILIATES, OR THEIR RESPECTIVE DIRECTORS,
OFFICERS, REPRESENTATIVES AND AGENTS, OR ANY PERSON WHO CONTROLS FBR WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT,
OR BY OR ON BEHALF OF THE COMPANY OR THEIR RESPECTIVE DIRECTORS AND OFFICERS OR
ANY PERSON WHO CONTROLS THE COMPANY WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, AND SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT OR THE SALE AND DELIVERY OF THE NOTES.  EACH PARTY
TO THIS AGREEMENT AGREES PROMPTLY TO NOTIFY THE OTHER PARTY OF THE COMMENCEMENT
OF ANY LITIGATION OR PROCEEDING AGAINST IT AND, IN THE CASE OF THE COMPANY,
AGAINST ANY OF THEIR RESPECTIVE OFFICERS AND DIRECTORS, IN CONNECTION WITH THE
SALE AND DELIVERY OF THE NOTES.


 


9.             NOTICES.  EXCEPT AS OTHERWISE HEREIN PROVIDED, ALL STATEMENTS,
REQUESTS, NOTICES AND AGREEMENTS SHALL BE IN WRITING DELIVERED BY FACSIMILE
(WITH RECEIPT CONFIRMED), OVERNIGHT COURIER OR REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, OR BY TELEGRAM AND:


 


(A)           IF TO FBR, SHALL BE SUFFICIENT IN ALL RESPECTS IF DELIVERED OR
SENT TO FBR CAPITAL MARKETS & CO., 1001 NINETEENTH STREET NORTH, ARLINGTON,
VIRGINIA 22209, ATTENTION:  COMPLIANCE DEPARTMENT, (FACSIMILE: 703-312-9698);
WITH A COPY TO SIDLEY AUSTIN LLP, ONE SOUTH DEARBORN STREET, CHICAGO, ILLINOIS,
60603, ATTENTION: BRIAN FAHRNEY, (FACSIMILE: 312-853-7036); AND


 


(B)           IF TO THE COMPANY, SHALL BE SUFFICIENT IN ALL RESPECTS IF
DELIVERED TO THE COMPANY AT THE OFFICES OF THE COMPANY AT AMERICAN EQUITY
INVESTMENT LIFE HOLDING COMPANY, 6000 WESTOWN PARKWAY, WEST DES MOINES, IOWA,
50266, ATTENTION: WENDY L. CARLSON, CHIEF EXECUTIVE OFFICER (FACSIMILE:
515-221-0744, EMAIL: WCARLSON@AMERICAN-EQUITY.COM); WITH A COPY TO SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP, 155 NORTH WACKER DRIVE, CHICAGO, ILLINOIS
60606-1720, ATTENTION: WILLIAM R. KUNKEL (FACSIMILE: 312-407-8514).


 


10.          DUTIES.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO CREATE A
PARTNERSHIP, JOINT VENTURE OR AGENCY RELATIONSHIP BETWEEN THE PARTIES.  FBR
UNDERTAKES TO PERFORM SUCH DUTIES AND OBLIGATIONS ONLY AS EXPRESSLY SET FORTH
HEREIN.  SUCH DUTIES AND OBLIGATIONS OF FBR WITH RESPECT TO THE NOTES SHALL BE
DETERMINED SOLELY BY THE EXPRESS PROVISIONS OF THIS AGREEMENT, AND FBR SHALL NOT
BE LIABLE EXCEPT FOR THE PERFORMANCE OF SUCH DUTIES AND OBLIGATIONS WITH RESPECT
TO THE NOTES AS ARE SPECIFICALLY SET FORTH IN THIS

 

18

--------------------------------------------------------------------------------


 


AGREEMENT.  THE COMPANY ACKNOWLEDGES AND AGREES THAT: (I) THE PURCHASE AND SALE
OF THE NOTES PURSUANT TO THIS AGREEMENT, INCLUDING THE DETERMINATION OF THE
PURCHASE PRICE AND ANY RELATED DISCOUNTS AND COMMISSIONS, IS AN ARM’S-LENGTH
COMMERCIAL TRANSACTION BETWEEN THE COMPANY, ON THE ONE HAND, AND FBR, ON THE
OTHER HAND, AND THE COMPANY IS CAPABLE OF EVALUATING AND UNDERSTANDING AND
UNDERSTANDS AND ACCEPTS THE TERMS, RISKS AND CONDITIONS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; (II) IN CONNECTION WITH EACH TRANSACTION
CONTEMPLATED HEREBY AND THE PROCESS LEADING TO SUCH TRANSACTION, FBR IS AND HAS
BEEN ACTING SOLELY AS A PRINCIPAL AND IS NOT THE FINANCIAL ADVISOR, AGENT OR
FIDUCIARY OF THE COMPANY OR ITS AFFILIATES, STOCKHOLDERS, CREDITORS OR EMPLOYEES
OR ANY OTHER PARTY; (III) FBR HAS NOT ASSUMED AND WILL NOT ASSUME AN ADVISORY,
AGENCY OR FIDUCIARY RESPONSIBILITY IN FAVOR OF THE COMPANY WITH RESPECT TO ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THE PROCESS LEADING THERETO
(IRRESPECTIVE OF WHETHER FBR HAS ADVISED OR IS CURRENTLY ADVISING THE COMPANY ON
OTHER MATTERS); AND (IV) FBR AND ITS AFFILIATES MAY BE ENGAGED IN A BROAD RANGE
OF TRANSACTIONS THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE COMPANY AND
THAT FBR HAS NO OBLIGATION TO DISCLOSE ANY OF SUCH INTERESTS.  THE COMPANY
ACKNOWLEDGES THAT FBR DISCLAIMS ANY IMPLIED DUTIES (INCLUDING ANY FIDUCIARY
DUTY), COVENANTS OR OBLIGATIONS ARISING FROM ITS PERFORMANCE OF THE DUTIES AND
OBLIGATIONS EXPRESSLY SET FORTH HEREIN.  THE COMPANY HEREBY WAIVES AND RELEASES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS THAT THE COMPANY MAY HAVE
AGAINST FBR WITH RESPECT TO ANY BREACH OR ALLEGED BREACH OF AGENCY OR FIDUCIARY
DUTY.


 


11.          GOVERNING LAW; HEADINGS.   THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER STATE.  THE SECTION HEADINGS IN THIS AGREEMENT HAVE BEEN INSERTED AS A
MATTER OF CONVENIENCE OF REFERENCE AND ARE NOT A PART OF THIS AGREEMENT.


 


12.          PARTIES AT INTEREST.  THE AGREEMENT HEREIN SET FORTH HAS BEEN AND
IS MADE SOLELY FOR THE BENEFIT OF FBR AND THE COMPANY AND THE CONTROLLING
PERSONS, DIRECTORS AND OFFICERS REFERRED TO IN SECTION 8 HEREOF, AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, EXECUTORS AND ADMINISTRATORS.  NO OTHER PERSON,
PARTNERSHIP, ASSOCIATION OR CORPORATION (INCLUDING A PURCHASER, IN ITS CAPACITY
AS SUCH, FROM FBR) SHALL ACQUIRE OR HAVE ANY RIGHT UNDER OR BY VIRTUE OF THIS
AGREEMENT.


 


13.          COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED BY THE PARTIES IN
COUNTERPARTS, WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT AMONG
THE PARTIES.


 

[SIGNATURE PAGE FOLLOWS]

 

19

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding among the Company and
FBR, please so indicate in the space provided below for the purpose, whereupon
this letter shall constitute a binding agreement between the Company and FBR.

 

 

Very truly yours,

 

 

 

 

 

AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY

 

 

 

 

 

By:

/s/ John M. Matovina

 

Name:

John M. Matovina

 

Title:

Chief Financial Officer & Treasurer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as

of the date first above written:

 

FBR CAPITAL MARKETS & CO.

 

 

By:

/s/ Paul S. Rosica

 

Name:

Paul S. Rosica

Title:

Senior Managing Director

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PURCHASER LETTER

 

December 17, 2009

 

 

To the Undersigned Purchaser

 

Re:          Sale of $52,200,000 Aggregate Principal Amount of 5.25% Contingent
Convertible Senior Notes due 2029 of American Equity Investment Life Holding
Company

 

Ladies and Gentlemen:

 

Reference is hereby made to the proposed purchase (the “Transaction”) by [    ]
(the “Purchaser”) of $52,200,000 aggregate principal amount of 5.25% Contingent
Convertible Senior Notes due 2029 (the “Securities”) of American Equity
Investment Life Holding Company, an Iowa corporation (the “Issuer”), from FBR
Capital Markets & Co., the initial purchaser (“Initial Purchaser”) of the
Securities.  In connection with the Transaction, Purchaser acknowledges,
understands and agrees, as follows:

 

1.             Purchaser represents that it: (a) is either an “accredited
investor” as such term is defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”), or a “qualified institutional buyer” as
such term is defined in Rule 144A under the Securities Act; (b) has sufficient
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of the Securities; (c) has conducted,
to the extent it deemed necessary, its own independent investigation of such
matters as, in its judgment, is necessary for it to make an investment decision
with respect to the Securities, the Issuer and the Transaction and has had the
opportunity to ask questions of and receive answers from the Issuer and its
officers and directors and to obtain such additional information which the
Issuer or its subsidiaries possess or could acquire without unreasonable effort
or expense as such Purchaser deems necessary to verify the accuracy of the
information furnished to such Purchaser and has asked such questions, received
such answers and obtained such information as it deems necessary to verify the
accuracy of the information furnished to such Purchaser; (d) has not relied upon
the Initial Purchaser for any investigation into, assessment of, or evaluation
or information with respect to the Securities, the Issuer and/or the
Transaction; (e) has been provided with copies of a term sheet dated
December 17, 2009 (the “Term Sheet”) and the indenture under which the
Securities will be issued and has had the opportunity to ask questions of and
receive answers from the Issuer regarding the terms of the Securities; and
(f) acknowledges that the Term Sheet is meant to be only a summary of certain
provisions of the Securities and is qualified in its entirety by reference to
all of the provisions of the indenture, including definitions of certain terms
used in the indenture, and the notes.

 

2.             Purchaser represents that it is buying the Securities for
investment purposes only and not with a view toward distribution or resale in
violation of any applicable securities laws.

 

A-1

--------------------------------------------------------------------------------


 

3.             The Initial Purchaser has informed the Purchaser that it may have
possession of confidential or material, non-public information concerning the
Securities and/or the Issuer (collectively, the “Excluded Information”), which,
if publicly disclosed, could affect the trading price of the Company’s
securities, including information that may be indicative that the value of the
Securities is substantially different than the purchase price being paid for the
Securities in the Transaction.  Purchaser acknowledges that Initial Purchaser
does not now, and will not in the future, have an obligation to Purchaser to
disclose the Excluded Information and has no fiduciary obligations to the
Purchaser.

 

4.             Notwithstanding any possession of Excluded Information by the
Initial Purchaser, the Purchaser desires to enter into the Transaction for its
investment purposes.

 

5.             The Purchaser hereby irrevocably waives any and all actions,
causes, rights or claims, whether known or unknown, contingent or matured, and
whether currently existing or hereafter arising, that it may have or hereafter
acquire (“Claims”) against the Initial Purchaser or its officers, directors,
shareholders, members, employees, agents, representatives and affiliates
(collectively, the “Released Persons”) in any way, directly or indirectly,
arising out of, relating to or resulting from (i) the Initial Purchaser’s
failure to disclose the Excluded Information to the Purchaser, (ii) the
existence or substance of the Excluded Information or (iii) the fact that the
Initial Purchaser has sold the Securities to the Purchaser in this Transaction,
including, without limitation, Claims it may have or hereafter acquire under
applicable federal and/or state securities laws, including, without limitation,
pursuant to Sections 11, 12 and 17 of the Securities Act, and Sections 10(b) and
20A of the Securities Exchange Act of 1934, as amended (collectively, the
“Acts”), or the rules and regulations promulgated by the Securities and Exchange
Commission under the Acts.  The Purchaser agrees that it shall not institute or
maintain any cause of action, suit or complaint or other proceeding against any
Released Person as a result of the Initial Purchaser’s or such person’s failure
to disclose the Excluded Information to the Purchaser.

 

6.             The Purchaser intends to effect, to the maximum extent permitted
by law, a complete and knowing waiver of its rights as set forth in this letter.

 

7.             Purchaser acknowledges that the Initial Purchaser is relying on
this letter in acting as the Initial Purchaser of the Securities in the
Transaction, and would not act as the Initial Purchaser of the Securities in the
Transaction in the absence of this letter and the acknowledgment and agreement
contained herein.

 

The foregoing representations, warranties, acknowledgments and agreements shall
be deemed made as of the Trade Date (December 17, 2009) and shall survive the
sale and delivery of the Securities hereunder.  Please indicate your
acknowledgment and agreement to the foregoing by signing below where indicated,
as of the above date.

 

This agreement shall be governed by the laws of the State of New York.  Both
parties agree that any dispute hereunder shall be resolved by binding
arbitration. The parties further agree that nothing contained herein shall
operate as a waiver of any Claims by Purchaser against the Issuer or any of its
respective officers, directors, employees and affiliates. This agreement is
solely for the benefit of the parties hereto and their respective offices,
directors, shareholders,

 

A-2

--------------------------------------------------------------------------------


 

members, employees and affiliates and no other person shall acquire or have any
rights under or by virtue of this agreement.

 

 

FBR CAPITAL MARKETS & CO.

 

[PURCHASER]

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

 

1.     No Governmental Approval which has not been obtained or taken and is not
in full force and effect is required to authorize, or is required for, the
execution or delivery of the Purchase Agreement by the Company or the
consummation by the Company of the transactions contemplated thereby.

 

2.     The Company is not and, solely after giving effect to the offering and
sale of the Notes pursuant to the Purchase Agreement and the application of the
proceeds thereof as described in the Disclosure Package will not be, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

3.     The Company SEC Filings, as of the date on which such filings were made,
appeared on their face to be appropriately responsive in all material respects
to the requirements of the Securities Act and the rules and regulations
promulgated by the SEC thereunder (except that, in each case, we do not express
any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded
therefrom), and (ii) no facts have come to our attention that have caused us to
believe that the Disclosure Package, as of the dates on which the statements
therein are made, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading (except that, in each case, we do not express
any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded
therefrom).

 

As used herein, (i) “Purchase Agreement” shall mean that certain Purchase
Agreement dated December 17, 2009 by and between the Company and FBR Capital
Markets & Co. for the sale by the Company of $52,225,000 aggregate principal
amount of the Company’s 5.25% Contingent Convertible Senior Notes due 2029;
(ii) “Applicable Laws” means those laws, rules and regulations of the State of
New York and those federal laws, rules and regulations of the United States of
America, in each case that, in our experience, are normally applicable to
transactions of the type contemplated by the Purchase Agreement (other than the
United States federal securities laws, state securities or blue sky laws,
antifraud laws and the rules and regulations of the Financial Industry
Regulatory Authority, Inc.), but without our having made any special
investigation as to the applicability of any specific law, rule or regulation;
(iii) “Governmental Authorities” means any court, regulatory body,
administrative agency or governmental body of the State of New York or the
United States of America having jurisdiction over the Company under Applicable
Laws; and (iv) “Governmental Approval” means any consent, approval, license,
authorization or validation of, or filing, qualification or registration with,
any Governmental Authority required to be made or obtained by the Company
pursuant to Applicable Laws, other than any consent, approval, license,
authorization, validation, filing, qualification or registration that may have
become applicable as a result of the involvement of

 

B-1

--------------------------------------------------------------------------------


 

any party (other than the Company) in the transactions contemplated by the
Purchase Agreement or because of such party’s legal or regulatory status or
because of any other facts specifically pertaining to such party.

 

Other capitalized terms used but not defined herein shall have their respective
meanings set forth in the Purchase Agreement.

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF OPINION OF ASSOCIATE GENERAL COUNSEL OF THE COMPANY

 

1.     The Company has been duly incorporated and is validly existing as a
corporation and in good standing under the laws of the State of Iowa, with all
corporate power and authority to own, lease or operate its current property and
to conduct its business and to execute, deliver and perform the Purchase
Agreement.

 

2.     To the best knowledge of Company Counsel, the Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing could not reasonably be expected
to result in a Material Adverse Effect.

 

3.     The execution, delivery and performance by the Company of the Purchase
Agreement and have been duly authorized by all necessary corporate action of the
Company.

 

4.     The Purchase Agreement has been duly executed and delivered on behalf of
the Company.

 

5.     The Indenture has been duly authorized, executed and delivered by the
Company and, assuming the due authorization, valid execution and delivery by the
Trustee, the Indenture is a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except to the
extent that enforcement thereof may be subject to the Enforceability Exceptions.

 

6.     The Notes have been duly authorized, issued and executed by the Company,
and when authenticated in accordance with the provisions of the Indenture, and
delivered to and duly paid for in accordance with the applicable provisions of
the Purchase Agreement, the Notes will be entitled to the benefits of the
Indenture and will be valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except to the
extent that enforcement thereof may be subject to the Enforceability Exceptions.

 

7.     The Underlying Shares have been duly authorized and reserved by the
Company for issuance upon the exercise of the equity-linked put right pursuant
to the terms of the Purchased Notes and, when issued in connection with such
equity-linked put right in accordance with the terms of the Purchased Notes,
will be validly issued, fully paid and non-assessable, and the issuance of the
Underlying Shares will not be subject to any preemptive, resale, participation,
rights of first refusal or other similar rights.

 

8.     To the best of my knowledge, the execution and delivery by the Company of
the Purchase Agreement by the Company, the issuance and sale of the Notes, and
the consummation by the Company of the transactions contemplated by the Purchase
Agreement, the Notes and the Indenture, as the case may be, will not, whether
with or without the giving of notice or lapse of time or both, (i) constitute a
violation of, or a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the

 

B-3

--------------------------------------------------------------------------------


 

Company or any Significant Subsidiary pursuant to, the terms of any Applicable
Contract (except for such violations, breaches, defaults or liens, charges or
encumbrances that would not reasonably be expected to have a Material Adverse
Effect), (ii) conflict with the articles of incorporation or bylaws or
comparable organizational documents of the Company or any of its subsidiaries,
or (iii) violate or conflict with, or result in any contravention of, any
Applicable Law or any Applicable Order.

 

9.     American Equity Investment Life Insurance Company, an Iowa corporation,
has been duly incorporated and validly exists in good standing under the laws of
the State of Iowa.  American Equity Life has the corporate power and authority
to own, lease and operate its properties and to conduct its business.

 

10.  American Equity Investment Life Insurance Company of New York, a New York
corporation, has been duly organized and validly exists in good standing under
the laws of the State of New York.  American Equity Life of New York has the
corporate power and authority to own, lease and operate its properties and to
conduct its business.

 

11.  Eagle Life Insurance Company, an Iowa corporation, has been duly
incorporated and validly exists in good standing under the laws of the State of
Iowa.  Eagle Life has the corporate power and authority to own, lease and
operate its properties and to conduct its business.

 

12.  To the best of my knowledge, each Significant Subsidiary is duly qualified
as a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect.

 

13.  To the best of my knowledge, other than as described in the Company SEC
Filings, there is not pending or threatened any action, suit, proceeding,
inquiry or investigation, to which the Company or any Significant Subsidiary is
a party, or to which the property of the Company or any Significant Subsidiary
is subject, before or brought by any court or governmental agency or body,
domestic or foreign, that could reasonably be expected to result in a Material
Adverse Effect, or that could reasonably be expected to materially and adversely
affect the properties or assets thereof or the consummation of the transactions
contemplated in the Purchase Agreement or the Indenture or the performance by
the Company of its obligations under the Purchase Agreement, the Notes or the
Indenture.

 

14.  To the best of my knowledge, any pending or threatened actions, suits,
proceedings, inquiries or investigations to which the Company or any Significant
Subsidiary is or may become a party or to which any of their property is or may
be subject which are not described in the Company SEC Filings, including
ordinary routine litigation incidental to the Company’s or Significant
Subsidiary’s business, would, considered in the aggregate, not reasonably be
expected to result in a Material Adverse Effect on the financial condition,
earnings or business of the company and its Significant Subsidiaries considered
together.

 

15.  To the best of my knowledge, each Insurance Subsidiary holds such Insurance
Licenses as are material to the conduct of its business; to the best of my
knowledge, there is no pending

 

B-4

--------------------------------------------------------------------------------


 

or threatened action, suit, proceeding or investigation that would reasonably be
expected to result in the revocation, termination or suspension of any such
Insurance License that would reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect; and, except as disclosed in the
Company SEC Filings, and to the best of my knowledge, no insurance regulatory
agency or body has issued, or commenced any proceeding for the issuance of, any
order or decree impairing, restricting or prohibiting the payment of dividends
by any Insurance Subsidiary to its parent.

 

As used herein, (i) “Purchase Agreement” shall mean that certain Purchase
Agreement dated December 17, 2009 by and between the Company and FBR Capital
Markets & Co. for the sale by the Company of $52,225,000 aggregate principal
amount of the Company’s 5.25% Contingent Convertible Senior Notes due 2029;
(ii) “Applicable Contracts” means those indentures or other agreements or
instruments known to me and to which the Company or any Significant Subsidiary
is a party or by which the Company or any Significant Subsidiary is bound or to
which any of their respective properties or assets are subject;
(iii) “Applicable Laws” means those laws, rules and regulations of the States of
Iowa and New York, including the insurance laws, rules and regulations of the
States of Iowa and New York, that, in my experience, are normally applicable to
transactions of the type contemplated by the Purchase Agreement, the Notes or
the Indenture, as the case may be (other than state securities or blue sky laws
and antifraud laws), but without may having made any special investigation as to
the applicability of any specific law, rule or regulation; and (iv) “Applicable
Orders” means those judgments, orders or decrees known to me to be applicable to
the Company.  Other capitalized terms herein shall have their respective
meanings set forth in the Purchase Agreement.

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION OF SIDLEY AUSTIN LLP

 


1.     NO FACTS HAVE COME TO OUR ATTENTION THAT HAVE CAUSED US TO BELIEVE THAT
THE DISCLOSURE PACKAGE, AS OF THE DATES ON WHICH THE STATEMENTS THEREIN ARE
MADE, CONTAINED AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING; EXCEPT IN EACH CASE THAT WE EXPRESS NO BELIEF AND MAKE
NO STATEMENT WITH RESPECT TO (A) FINANCIAL STATEMENTS AND SCHEDULES AND OTHER
FINANCIAL OR STATISTICAL DATA INCLUDED OR INCORPORATED BY REFERENCE IN OR
OMITTED FROM THE COMPANY SEC FILINGS, OR THE OMISSION THEREFROM OF THE PURCHASE
PRICE FOR THE NOTES PAYABLE BY INVESTORS OR THE AMOUNT OF NET PROCEEDS TO BE
RECEIVED BY THE COMPANY FROM SALES OF THE NOTES OR (B) ANY TRUSTEE’S STATEMENT
OF ELIGIBILITY ON FORM T-1.


 

Capitalized terms used but not defined herein shall have their respective
meanings set forth in that certain Purchase Agreement dated December 17, 2009 by
and between the Company and FBR Capital Markets & Co. for the sale by the
Company of $52,225,000 aggregate principal amount of the Company’s 5.25%
Contingent Convertible Senior Notes due 2029.

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LOCK-UP AGREEMENT

 

December 17, 2009

 

FBR Capital Markets & Co.

1001 Nineteenth Street North, 18th Floor
Arlington, Virginia  22209

 

Ladies and Gentlemen:

 

The undersigned understands and agrees as follows:

 

1.             FBR Capital Markets & Co. (“FBR”) proposes to enter into a
Purchase Agreement (the “Agreement”) with American Equity Investment Life
Holding Company, an Iowa corporation (the “Company”), providing for the initial
purchase by FBR of $52,225,000 aggregate principal amount of the Company’s 5.25%
Contingent Convertible Senior Notes due 2029 (the “Notes”), and the resale of
such shares by FBR to certain eligible purchasers (the “Offering”), in each
case, in transactions exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”).

 

2.             In recognition of the benefit that the Offering will confer upon
the undersigned and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the undersigned, the undersigned
hereby agrees that, without the prior written consent of FBR (which consent may
be withheld or delayed in FBR’s sole discretion), he, she or it will refrain
during the period commencing on the date of the Agreement and ending on the date
that is 60 days after the date of the Agreement, from (i) offering, pledging,
selling, contracting to sell, selling any option or contract to purchase,
purchasing any option or contract to sell, granting any option, right or warrant
for the sale of, lending or otherwise disposing of or transferring, directly or
indirectly, any equity securities of the Company, or any securities convertible
into or exercisable or exchangeable for equity securities of the Company, or
(ii) entering into any swap or other arrangement that transfers to another, in
whole or in part, directly or indirectly, any of the economic consequences of
ownership of equity securities of the Company, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of common
stock of the Company or such other securities, in cash or otherwise.

 

Notwithstanding the foregoing, subject to applicable securities laws and the
restrictions contained in the Company’s articles of incorporation, as amended,
the undersigned may transfer any securities of the Company (including, without
limitation, common stock) as follows: (i) pursuant to the exercise and issuance
of options; (ii) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein;
(iii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein; (iv) as a
distribution to stockholders, partners or members of the undersigned, provided
that such stockholders, partners or members agree to be bound in writing

 

D-1

--------------------------------------------------------------------------------


 

by the restrictions set forth herein; (v) any transfer required under any
benefit plans or the Company’s third amended and restated bylaws; (vi) as
collateral for any loan, provided that the lender agrees in writing to be bound
by the restrictions set forth in herein; or (vii) with respect to sales of
securities acquired after the Closing Time in the open market. For purposes of
this agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

 

For the avoidance of doubt, nothing shall prevent the undersigned from, or
restrict the ability of the undersigned to, (i) purchase common stock on the
open market or (ii) exercise any options or other convertible securities granted
under any benefit plan of the Company.

 

3.             The undersigned acknowledges that FBR is relying on the
agreements of the undersigned set forth herein in making its decision to enter
into the Agreement and to continue its efforts in connection with the Offering.

 

4.             This Lock-Up Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflict of laws.

 

5.             This Lock-Up Agreement may be delivered by facsimile.

 

[SIGNATURE PAGE FOLLOWS]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Lock-Up Agreement, or
caused this Lock-Up Agreement to be executed, as of the date first written
above.

 

 

Very truly yours,

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

D-3

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

FORM OF TERM SHEET

 

[See attached.]

 

E-1

--------------------------------------------------------------------------------


 

[g368551ka05i001.jpg]

 

5.25% Contingent Convertible Senior Notes due 2029(1)

Summary of Terms

 

Issuer:

 

American Equity Investment Life Holding Company (“AEL”)

 

 

 

Maturity:

 

December 6, 2029, unless earlier exchanged, redeemed or repurchased

 

 

 

Principal Amount:

 

$52,225,000

 

 

 

Ranking:

 

The notes are our senior unsecured obligations and each series ranks equally in
right of payment with the other series and any of our other existing and future
senior indebtedness and senior to any existing and future subordinated
indebtedness. The notes rank junior in right of payment to all of our existing
and future secured indebtedness to the extent of the value of the assets
securing such secured indebtedness. In addition, the notes are effectively
subordinate to all liabilities, including policyholder liabilities, trade
payables, lease obligations and liquidation preference on any preferred stock,
whether or not secured, of any of our subsidiaries and any subsidiaries that we
may in the future acquire or establish.

 

 

 

Interest Rate and Payment

 

The notes bear interest at an annual rate equal to 5.25%, accruing from
December 22, 2009.

Dates:

 

 

 

 

Interest is payable semi-annually in arrears on June 6 and December 6 of each
year, each an interest payment date, beginning June 6, 2010.

 

 

 

Contingent Interest:

 

In addition to regular interest on a series of notes, beginning with the
six-month interest period ending June 6, 2015, we will also pay contingent
interest during any six-month interest period in which the average trading price
per $1,000 principal amount of a series of notes for the five-day trading period
ending on the third day immediately preceding the first day of such six-month
interest period equals 120% or more of the principal amount of such series of
notes

 

 

 

 

 

During any interest period in which contingent interest shall be payable on a
series of notes, the contingent interest payable per $1,000 principal amount of
such series of notes will equal 0.50% per annum of the average trading price of
$1,000 principal amount of notes during the five trading day measuring period
ending on the third day immediately preceding the applicable six-month interest
period used to determine whether contingent interest must be paid

 

 

 

Conversion Rights:

 

Holders may surrender notes for conversion into cash and shares of our common
stock on or prior to the maturity date only in the following circumstances:

 

 

 

 

·

During any fiscal quarter commencing after the date of original issuance of the
notes, if the common stock price for at least 20 trading days in the period of
30 consecutive trading days ending on the last trading day of the fiscal quarter
preceding the quarter in which the conversion occurs is more than 120% of the
Conversion Price in effect on that 30th trading day;

 

 

 

 

·

If such notes have been called for redemption, at any time prior to the close of
business on the second business day prior to redemption date;

 

 

 

 

·

At any time on or after December 15, 2028; or

 

 

 

 

·

Upon the occurrence of specified transactions described under “Conversion Upon
Specified Corporate Transactions” below.

 

 

 

 

Upon the occurrence of any of the circumstances described above, holders may
convert any outstanding notes into cash and shares of our common stock at an
initial “Conversion Price” per share of $9.69. This represents a “Conversion
Rate” of approximately 103.1992 shares of common stock per $1,000 principal
amount of notes. Subject to certain exceptions set forth in the indenture, once
notes are tendered for conversion, the value (the “Conversion Value”) of the
cash and shares of our common stock, if any, to be received by a holder
converting $1,000 principal amount of the notes will be determined by
multiplying the Conversion Rate by the Ten Day Average Closing Stock Price (as
defined below). We will deliver the Conversion Value to holders as follows:
(1) an amount in cash (the “Principal Return”) equal to the lesser of (a) the
aggregate Conversion Value of the notes to be converted and (b) the aggregate
principal amount of the notes to be converted, (2) if the aggregate Conversion
Value of the notes to be converted is greater than the Principal Return, an
amount in whole shares (the “Net Shares”), determined as set forth below, equal
to such aggregate Conversion Value less the Principal Return (the “Net Share
Amount”), and (3) an amount in cash in lieu of any fractional shares of common
stock.  We will pay the Principal Return and cash in lieu of fractional shares
and deliver the Net Shares, if any, as promptly as practicable after
determination of the Net Share Amount. The number of Net Shares to be paid will
be determined by dividing the Net Share Amount by the Ten Day Average Closing
Stock Price, rounded down to the nearest whole share. The “Ten Day Average
Closing Stock Price” will be the average of the closing per share prices of our
common stock on the New York Stock Exchange on the ten consecutive trading days
beginning on the second trading day following the day

 

--------------------------------------------------------------------------------

(1) The notes will be issued pursuant to an indenture between us and U.S. Bank
National Association, as trustee, dated December 22, 2009 (the “indenture”). The
indenture contains provisions which define your rights under the notes. The
terms of the notes include those stated in the indenture and those made part of
the indenture by reference to the Trust Indenture Act of 1939, as amended. This
term sheet is meant to be only a summary of certain provisions of the indenture
and is subject to and qualified in its entirety by reference to all of the
provisions of the indenture, including definitions of certain terms used in the
indenture, and the notes. We urge that you carefully read the indenture because
the indenture, and not this term sheet, governs your rights as note holders. See
“Additional Information” below.

 

E-2

--------------------------------------------------------------------------------


 

[g368551ka05i002.jpg]

Summary of Terms

December 17, 2009

 

 

 

the notes are submitted for conversion.

 

 

 

 

 

The Conversion Price will be subject to adjustment in certain circumstances, as
set forth in the indenture.

 

 

 

 

 

If AEL declares a cash dividend or cash distribution above $0.08 per share
annually (the “dividend threshold amount”) to all of the holders of AEL’s common
stock, the Conversion Price shall be decreased to equal the price determined by
multiplying the Conversion Price in effect immediately prior to the record date
for such dividend or distribution by the following fraction: ((Pre-Dividend Sale
Price - Dividend Adjustment Amount) / (Pre-Dividend Sale Price))

 

 

 

 

 

“Pre-Dividend Sale Price” means the average common stock price for the three
consecutive trading days ending on the trading day immediately preceding the
record date for such dividend or distribution.

 

 

 

 

 

“Dividend Adjustment Amount” means the difference between the full amount of the
dividend or distribution to the extent payable in cash applicable to one share
of our common stock and the dividend threshold amount.

 

 

 

 

 

The “common stock price” on any date means the closing sale price per share (or
if no closing sale price is reported, the average of the bid and ask prices or,
if more than one in either case, the average of the average bid and the average
ask prices) on such date for our common stock as reported in composite
transactions on the New York Stock Exchange or such other principal United
States securities exchange on which our common stock is then traded or, if our
common stock is not listed on a United States national or regional securities
exchange, as reported by Pink OTC Markets Inc. If our common stock is not so
reported, the “common stock price” will be determined by a U.S. nationally
recognized independent investment banking firm selected by us for this purpose.

 

 

 

 

 

A “trading day” means any regular or abbreviated trading day of The New York
Stock Exchange.

 

 

 

 

 

Upon conversion of the notes, the holder will not receive any additional cash
payment representing accrued and unpaid interest, including contingent interest
or liquidated damages, if any.

 

 

 

Conversion Upon Specified

 

If we elect to:

Corporate Transactions:

 

 

 

 

·

distribute to all holders of our common stock rights, warrants or options
entitling them to subscribe for or purchase, for a period expiring not more than
60 days after the date of distribution, shares of our common stock at less than
the average common stock price for the ten trading days immediately preceding
the date that such distribution was first publicly announced; or

 

 

 

 

·

distribute to all holders of our common stock cash, other assets, debt
securities or certain rights or warrants to purchase our securities, which
distribution has a per share value exceeding 10% of the common stock price on
the trading day immediately preceding the date that such distribution was first
publicly announced,

 

 

 

 

 

we must notify the holders of notes at least 20 days prior to the ex-dividend
date for such distribution. Once we have given such notice, holders may
surrender their notes for conversion until the earlier of the close of business
on the business day prior to the ex-dividend date or our announcement that such
distribution will not take place. This provision shall not apply if the holder
of a note otherwise participates in the distribution on an as-converted basis
(solely into shares of our common stock at the then applicable Conversion Price)
without conversion of such holder’s notes.

 

 

 

 

In addition, (x) if a change of control occurs or (y) if we are a party to a
consolidation, merger, share exchange, sale of all or substantially all of our
properties and assets or other similar transaction, in each case pursuant to
which the shares of our common stock would be converted into cash, securities or
other property, which transaction does not otherwise constitute a change of
control, a holder may surrender its notes for conversion at any time from and
after the effective date of such transaction until and including the date that
is 30 days after the effective date of such transaction.

 

 

 

If you elect to convert your notes in connection with a change in control that
occurs prior to December 15, 2014 (other than a change in control relating to
the composition of our board of directors) and 10% or more of the fair market
value of the consideration for the common stock in such transaction consists of
(i) cash, (ii) other property or (iii) securities that are not traded or
scheduled to be traded immediately following such transaction on a U.S. national
securities exchange, we will increase the Conversion Rate by a number of shares
(“the additional shares”) as described below, which will have the effect of
decreasing the Conversion Price for the notes surrendered for conversion. A note
will be deemed to have been converted “in connection with” such a transaction if
such note is tendered for conversion from and after the effective date of such
transaction until and including the date that is 30 days after the effective
date of such transaction.

 

 

 

A “change in control” means (a) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the properties and assets of AEL, to any person or group of related persons,
as defined in Section 13(d) of the Securities Exchange Act of 1934; (b) the
approval by the holders of the capital stock of AEL of any plan or proposal for
the liquidation or dissolution of AEL, whether or not otherwise in compliance
with the indenture; (c) any person or group, other than AEL, any subsidiary of
AEL or any employee benefit plan of AEL or any subsidiary, becomes the
beneficial owner, directly or indirectly, of shares of voting stock representing
in excess of 50% of the aggregate ordinary voting power represented by all of
the issued and outstanding voting stock of AEL; or (d) the first day on which a
majority of the members of the AEL board of directors are not continuing
directors.

 

 

 

The number of additional shares will be determined by reference to the table
below, based on the date on which the corporate transaction becomes effective
(the “effective date”) and the share price (the “share price”) paid per share of
common stock in the corporate transaction. If holders of shares of our common
stock receive only cash in the corporate transaction, the share price shall be
the cash amount paid per share. Otherwise, the share price shall be the average
of the closing per share sale price of our common stock on the five trading days
prior to but not including the effective date of the corporate transaction.

 

E-3

--------------------------------------------------------------------------------


 

 

The share prices set forth in the first row of the table below (i.e., column
headers) will be adjusted in the same manner as the Conversion Price. The
additional share amounts will be adjusted as of any date on which the Conversion
Price of the notes is adjusted in accordance with the provisions of the
indenture and will equal the additional share amounts applicable immediately
prior to such adjustment, multiplied by a fraction, the numerator of which is
the Conversion Price immediately prior to the adjustment giving rise to the
additional share amount adjustment and the denominator of which is the
Conversion Price as so adjusted.

 

 

 

The following table sets forth the share price and number of additional shares
to be received per $1,000 principal amount of notes:

 

 

 

Stock Price

 

Effective Date

 

$7.75

 

$9.00

 

$9.69

 

$11.00

 

$12.00

 

$15.00

 

$25.00

 

$35.00

 

$45.00

 

$55.00

 

$65.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

December 22, 2009

 

25.8331

 

19.6342

 

17.1311

 

13.5554

 

11.5342

 

7.6208

 

2.7768

 

1.2180

 

0.5386

 

0.2081

 

0.0593

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

December 15, 2010

 

25.8331

 

19.6897

 

16.9866

 

13.1826

 

11.0842

 

7.1408

 

2.5368

 

1.1094

 

0.4875

 

0.1863

 

0.0501

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

December 15, 2011

 

25.8331

 

19.2230

 

16.2539

 

12.1826

 

10.0258

 

6.1608

 

2.1088

 

0.9265

 

0.4075

 

0.1554

 

0.0393

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

December 15, 2012

 

25.8331

 

18.0897

 

14.7678

 

10.4099

 

8.2258

 

4.6675

 

1.5368

 

0.6865

 

0.3053

 

0.1154

 

0.0285

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

December 15, 2013

 

25.8331

 

15.1453

 

11.3829

 

6.9190

 

4.9842

 

2.4475

 

0.8048

 

0.3723

 

0.1742

 

0.0736

 

0.0177

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

December 15, 2014

 

25.8331

 

7.9119

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

 

 

·

If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower stock prices and the
earlier and later effective dates, as applicable, based on a 365-day year.

 

 

 

 

·

If the stock price is greater than $65.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the Conversion Rate.

 

 

 

 

·

If the stock price is less than $7.75 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the Conversion Rate.

 

 

 

 

 

Notwithstanding the foregoing, in no event will the Conversion Rate exceed
129.0323 shares per $1,000 principal amount of notes, subject to adjustments in
the same manner as the Conversion Price as set forth in the indenture.

 

 

 

 

 

Our obligation to satisfy the additional shares requirement could be considered
a penalty, in which case the enforceability thereof would be subject to general
principles of reasonableness and equitable remedies.

 

 

 

Redemption of the Notes at AEL’s Option:

 

AEL cannot redeem the notes before December 15, 2014. AEL may redeem some or all
of the notes at any time or from time to time on or after December 15, 2014, at
a redemption price equal to 100% of the principal amount of the notes, plus
accrued and unpaid interest (including contingent interest and liquidated
damages, if any) up to but not including the date of redemption, payable in
cash.

 

 

 

Redemption of the Notes at the Option of the Holder:

 

Holders may require AEL to repurchase all or a portion of their notes on
December 15, 2014, 2019 and 2024 for a repurchase price equal to 100% of the
principal amount of the notes, plus accrued and unpaid interest (including
contingent interest and liquidated damages, if any) up to but not including the
date of repurchase, payable in cash.

 

 

 

Repurchase of Notes at the Option of the Holder Upon Certain Change of Control
Transactions:

 

If a change in control occurs, holders will have the right to require AEL to
repurchase all or a portion of their notes on or before the close of business on
the third business day prior to the repurchase date fixed by AEL, which will be
not less than 30 days nor more than 45 days after the date the change in control
repurchase notice is given. AEL is required to send a change in control
repurchase notice not more than 30 days after the occurrence of a change in
control. The repurchase price will be equal to 100% of the principal amount of
the notes, plus accrued and unpaid interest (including contingent interest and
liquidated damages, if any) up to but not including the date of repurchase,
payable in cash.

 

E-4

--------------------------------------------------------------------------------


 

Registration Rights, Additional Interest:

 

AEL does not intend to file a shelf registration statement for the resale of the
notes or any common stock issuable upon conversion of the notes. As a result,
holders may only resell the notes or common stock issued upon conversion of the
notes pursuant to an exemption from the registration requirements of the
Securities Act of 1933, and other applicable securities laws.

 

 

 

 

 

If at any time during the six month period beginning on, and including, the date
which is 6 months after the last date on which any of the notes are issued,
(a) we fail to timely file with the Securities and Exchange Commission (“SEC”)
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
applicable (after giving effect to all applicable grace periods thereunder and
other than reports on Form 8-K), or the notes are not otherwise freely tradable
by holders other than our affiliates (as a result of restrictions pursuant to
U.S. securities law or the terms of the indenture or the notes), AEL will pay
additional interest on the notes. Additional interest will accrue on the notes
at the rate of 0.25% per annum of the principal amount of the notes outstanding
for each day during such period for which our failure to file, or the failure of
the notes to be freely tradable by holders other than our affiliates, has
occurred and is continuing, which rate will be an increased by an additional
0.25% per annum following the 90th day on which such additional interest has
accrued, provided that the rate at which such additional interest accrues may in
no event exceed 0.50% per annum; and provided further that we will have 14
calendar days, in the aggregate, to cure any such late filings before any such
additional interest shall accrue.

 

 

 

 

 

Further, if, and for so long as, the restrictive legend on the notes has not
been removed or the notes are not otherwise freely tradable by holders other
than our affiliates as of the 365th day after the last date of the issuance of
the notes offered hereby, AEL will pay additional interest on the notes at a
rate equal to 0.25% per annum of the principal amount of the notes outstanding
until the restrictive legend on the notes has been removed and the notes are
feely tradable, which rate will be increased by an additional 0.25% per annum
following the 90th day on which such additional interest has accrued, provided
that the rate at which such additional interest accrues may in no event exceed
0.50% per annum.

 

 

 

Form of Notes:

 

The notes are in book-entry form and represented by permanent global
certificates deposited with, or on behalf of, DTC and registered in the name of
a nominee of DTC. Beneficial interests in any of the securities are shown on,
and transfers of those beneficial interests are effected only through, records
maintained by DTC and its participants.

 

 

 

Certain U.S. Federal Income Tax Considerations for U.S. Holders:

 

We and each holder (and beneficial owner) of the notes will agree in the
indenture governing the notes to treat the notes, for U.S. federal income tax
purposes, as “contingent payment debt instruments” and to be bound by our
application of the U.S. Treasury regulations governing contingent payment debt
instruments (the “CPDI Regulations”). Under the CPDI Regulations, even if we do
not pay any contingent interest on the notes, a U.S. holder of a note will be
required to include interest in its gross income as original issue discount for
U.S. federal income tax purposes regardless of whether such holder uses the cash
or accrual method of accounting for income tax purposes. The amount of such
required inclusions will be based on the comparable yield of the notes which
will be based on the rate, as of the initial issue date, at which we would issue
a fixed-rate non-convertible debt instrument with no contingent payments but
with terms and conditions otherwise similar to the notes. We believe the
comparable yield is 11.50%, although this determination is not binding on the
Internal Revenue Service and could be challenged. Accordingly, each U.S. holder
generally will recognize taxable income in excess of cash received on the notes
while they are outstanding. In addition, a U.S. holder generally will be
required to recognize gain upon the conversion, sale, exchange, repurchase or
retirement of a note. Any gain recognized by a holder on the conversion, sale,
exchange, repurchase, redemption or retirement of a note generally will be
ordinary interest income; any loss generally will be ordinary loss to the extent
of the interest previously included in income by the holder and, thereafter,
capital loss. If, as expected, the yield to maturity with respect to the notes
equals or exceeds the sum of the “applicable federal rate” (4.09% for
December 2009) plus five percentage points, the notes would be treated as
applicable high yield discount obligations (“AHYDO”) under the Internal Revenue
Code of 1986, as amended. Under this treatment, (i) original issue discount
(“OID”) in excess of the sum of the “applicable federal rate” and six percentage
points would be treated as a dividend for purposes of the dividends received
deduction for corporations and (ii) we would not be able to deduct such portion
of the OID on the notes, and (iii) we would not be able to deduct the balance of
the OID until actually paid.

 

 

 

 

 

We are required to provide to holders, solely for U.S. federal income tax
purposes, a schedule of projected amounts of payments on the notes. This
schedule must produce the comparable yield. Our determination of the projected
payment schedule for the notes includes estimates for payments of contingent
interest and an estimate for a payment at maturity that takes into account the
conversion feature of the notes. A holder may obtain the projected payment
schedule by submitting a written request to us at the following address:
American Equity Investment Life Holding Company, 6000 Westown Parkway, West Des
Moines, Iowa 50266, Attention: Investor Relations.

 

 

 

 

 

The comparable yield and the projected payment schedule are not determined for
any purpose other than for the determination of a holder’s interest accruals and
adjustments thereof in respect of the notes for U.S. federal income tax purposes
and do not constitute a projection or representation regarding the actual
amounts payable to holders of the notes.

 

 

 

 

 

THERE IS SOME UNCERTAINTY AS TO THE PROPER TREATMENT OF THE NOTES UNDER THE CPDI
REGULATIONS AND RULES APPLICABLE TO AHYDOS. MOREOVER, SUCH PROVISIONS ARE
EXTREMELY COMPLEX. THIS DISCUSSION DOES NOT CONSTITUTE TAX ADVICE AND,
ACCORDINGLY, PROSPECTIVE HOLDERS ARE STRONGLY URGED TO CONSULT THEIR OWN TAX
ADVISORS AS TO THE U.S. FEDERAL, STATE, LOCAL OR OTHER TAX CONSEQUENCES OF
ACQUIRING, OWNING AND DISPOSING OF THE NOTES AND COMMON STOCK INTO WHICH THE
NOTES ARE CONVERTIBLE.

 

 

 

 

 

TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT CIRCULAR 230, HOLDERS OF NOTES ARE
HEREBY NOTIFIED THAT: (A) ANY DISCUSSION OF FEDERAL TAX ISSUES IN THIS TERM
SHEET IS NOT INTENDED OR WRITTEN TO BE RELIED UPON, AND CANNOT BE RELIED UPON,
BY HOLDERS

 

E-5

--------------------------------------------------------------------------------


 

 

 

FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON HOLDERS UNDER THE
INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS BEING USED IN CONNECTION WITH THE
PROMOTION OR MARKETING (WITHIN THE MEANING OF CIRCULAR 230) BY THE ISSUERS OF
THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) HOLDERS SHOULD SEEK ADVICE
BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

 

 

 

Trading:

 

The notes will be eligible for trading in The PORTALSM Market. There is no
public market for the notes and we do not intend to apply for listing of the
notes on any securities exchange or for quotation of the notes through any
automated quotation system.

 

 

 

Transfer Restrictions:

 

Neither the notes nor AEL common shares that may be issuable upon exchange of
the notes have been registered under the Securities Act of 1933 or the
securities law of any jurisdiction and are subject to certain restrictions on
transfer.

 

 

 

Listing of Common Stock:

 

Our common stock is listed on the New York Stock Exchange under the symbol “AEL”

 

 

 

Financial Covenants:

 

None

 

 

 

Use of Proceeds:

 

General corporate purposes

 

 

 

Initial Purchaser:

 

FBR Capital Markets & Co.

 

 

 

Expected Trade Date:

 

December 17, 2009

 

 

 

Settlement Date:

 

December 22, 2009

 

 

 

Coupon Type:

 

Fixed-rate, payable semi-annually in arrears

 

 

 

Interest Calculation:

 

30/360

 

 

 

Clearance:

 

DTC

 

 

 

Identifiers:

 

CUSIP: 025676 AH0

 

 

ISIN: US025676AH01

 

 

 

Risks Related to Your Investment in the Notes:

 

An investment in the notes involves certain risks. Prospective holders are urged
to consult with financial and legal advisors as to the risks involved in an
investment in the notes and to determine whether the notes are a suitable
investment for you. Before investing in the notes, prospective holders should
carefully consider, among other matters, the information set forth under the
heading “Risk Factors” in our Annual Report on Form 10-K for the fiscal year
ended December 31, 2008, as updated in our Quarterly Report on Form 10-Q for the
quarter ended September 30, 2009, which are incorporated herein by reference, as
the same may be updated from time to time by our filings with the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). You should
also consider the information set forth under the heading “Risk Factors Relating
to an Investment in the Notes and Our Common Stock” in Exhibit A attached
hereto, which is incorporated by reference herein. You should also refer to the
other information incorporated by reference herein (see “Additional Information”
below), including our financial statements and the related notes thereto.
Additional risks and uncertainties that are not yet identified may also
materially harm our business, operating results and financial condition and
could result in a complete loss of your investment.

 

 

 

Additional Information:

 

This term sheet is meant to be only a summary of certain provisions of the
indenture and is subject to and qualified in its entirety by reference to all of
the provisions of the indenture, including definitions of certain terms used in
the indenture, and the notes. We urge that you carefully read the indenture
because the indenture, and not this term sheet, governs your rights as note
holders. The terms of the indenture, a copy of which will be provided upon
request, are incorporated herein by reference. A description of the general
terms and provisions of the notes and our common shares may be found under the
headings “Description of the Notes” and “Description of Capital Stock,”
respectively, in our prospectus dated April 22, 2005, as filed with the SEC on
April 22, 2005. The description of the notes in this term sheet and the
provisions of the indenture supplement, and to the extent inconsistent therewith
replace, the descriptions contained in our prospectus dated April 22, 2005.

 

 

 

 

 

In addition, we file annual, quarterly and current reports, proxy statements and
other information with the SEC. We incorporate by reference herein our Annual
Report on Form 10-K for the fiscal year ended December 31, 2008, our proxy
statement pursuant to Section 14(a) of the Exchange Act filed April 30, 2009,
our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2009,
June 30, 2009 and September 30, 2009, and any Current Reports on Form 8-K filed
with the SEC since December 31, 2008. Before investing in the notes, prospective
holders should read the documents we have filed with the SEC for more
information about us. Our SEC filings are available free of charge through our
Internet website at http://www.american-equity.com or through the SEC’s website
at http://www.sec.gov.

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Risks Factors Relating to an Investment in the Notes and Our Common Stock

 

Your right to receive payments on these notes is effectively subordinated to the
rights of our existing and future unsubordinated, secured creditors.

 

The notes are unsecured and therefore are effectively subordinated to all of our
existing and future unsubordinated, secured indebtedness to the extent of the
value of the assets securing such indebtedness. As a result, in the event of a
bankruptcy, liquidation, dissolution, reorganization or similar proceeding of
our company, our assets will be available to satisfy obligations of our
unsubordinated, secured debt before any payment may be made on the notes. To the
extent that such assets cannot satisfy in full our unsubordinated, secured debt,
the holders of such debt would have a claim for any shortfall that would rank
equally in right of payment (or effectively senior if the debt were issued by a
subsidiary) with the notes. In such an event, we may not have sufficient assets
remaining to pay amounts on any or all of the notes.

 

The notes are junior to the indebtedness of our subsidiaries.

 

The notes were issued by American Equity Investment Life Holding Company and are
structurally subordinated to the existing and future claims of our subsidiaries’
creditors. Holders of the notes are not creditors of our subsidiaries. Any
claims of holders of the notes to the assets of our subsidiaries derive from our
own equity interests in those subsidiaries. Claims of our subsidiaries’
creditors will generally have priority as to the assets of our subsidiaries over
our own equity interest claims and will therefore have priority over the holders
of the notes. Consequently, the notes are effectively subordinate to all
liabilities, including policyholder liabilities, trade payables, lease
obligations and liquidation preference on any preferred stock, whether or not
secured, of any of our subsidiaries and any subsidiaries that we may in future
acquire or establish. Our subsidiaries’ creditors may also include general
creditors and taxing authorities.

 

We continue to have the ability to incur additional debt; if we incur
substantial additional debt, these higher levels of debt may affect our ability
to pay principal and interest on the notes.

 

The indenture governing the notes does not restrict our ability to incur
additional indebtedness or require us to maintain financial ratios or specified
levels of net worth or liquidity. Although our line of credit facility contains
restrictions on the incurrence of additional indebtedness and requires us to
comply with specific financial ratios and tests, these provisions are subject to
a number of qualifications and exceptions, and the indebtedness incurred in
compliance with these provisions could be substantial. If we incur substantial
additional indebtedness in the future, these higher levels of indebtedness may
affect our ability to pay principal and interest on the notes and our
creditworthiness generally.

 

Our ability to meet our payment obligations is dependent upon distributions from
our subsidiaries, but our subsidiaries’ ability to make distributions is limited
by law and several contractual agreements.

 

We are a holding company and our principal assets are the shares of the capital
stock and surplus notes of our life insurance subsidiaries. As a holding company
without independent means of generating operating revenues, we depend on
investment advisory fees, dividends, interest on surplus notes and other
payments from our life insurance subsidiaries to fund our obligations and meet
our cash needs, including to pay dividends on our common stock.

 

We have a $150 million revolving line of credit agreement with eight banks,
which has been fully drawn as of September 30, 2009. The transfer of funds by
American Equity Investment Life Insurance Company (“American Equity Life”) is
restricted by certain covenants in our line of credit facility which, among
other things, requires American Equity Life to maintain a minimum risk-based
capital ratio of 200%.

 

The payment of dividends or distributions, including surplus note payments, by
our life insurance subsidiaries is subject to regulation by each subsidiary’s
state of domicile’s insurance department. Currently, American Equity Life may
pay dividends or make other distributions without the prior approval of its
state of domicile’s insurance department, unless such payments, together with
all other such payments within the preceding twelve months, exceed the greater
of (1) American Equity Life’s statutory net gain from operations for the
preceding calendar year, or (2) 10% of American Equity Life’s statutory surplus
at the preceding December 31. In addition, dividends and surplus note payments
may be made only out of statutory earned surplus, and all surplus note payments
are subject to prior approval by regulatory authorities in each life insurance
subsidiary’s state of domicile.

 

E-7

--------------------------------------------------------------------------------


 

The maximum distribution permitted by law or contract is not necessarily
indicative of an insurer’s actual ability to pay such distributions, which may
be constrained by business and regulatory considerations, such as the impact of
such distributions on surplus, which could affect the insurer’s ratings or
competitive position, the amount of premiums that can be written and the ability
to pay future dividends or make other distributions. Further, state insurance
laws and regulations require that the statutory surplus of our life insurance
subsidiaries following any dividend or distribution must be reasonable in
relation to their outstanding liabilities and adequate for their financial
needs.

 

Although we believe our current sources of funds provide adequate cash flow to
us to meet our current and reasonably foreseeable future obligations, there can
be no assurance that we will continue to have access to these sources in the
future.

 

Upon conversion of the notes, you may receive less proceeds than expected
because the value of our common stock may decline between the day that you
exercise your conversion right and the day the value of your shares is
determined.

 

The conversion value that you will receive upon conversion of your notes is in
part determined by the average of the closing prices per share of our common
stock on the New York Stock Exchange for the ten consecutive trading days
beginning on the second trading day immediately following the day the notes are
tendered for conversion. Accordingly, if the price of our common stock decreases
after you tender your notes for conversion, the conversion value you receive may
be adversely affected.

 

We may be unable to repurchase your notes as required under the indenture upon a
change in control or on the specified dates at the option of the holder or pay
you cash upon conversion of your notes.

 

Upon a change in control, as defined in the indenture, and on December 15, 2014,
2019 and 2024, you will have the right to require us to repurchase your notes
for cash. In addition, upon conversion of the notes, you will have the right to
receive a cash payment. If we do not have sufficient funds to pay the repurchase
price for all of the notes you tender upon a change in control, the cash due
upon repurchases of the notes on December 15, 2014, 2019 and 2024 or the cash
due upon conversion, an event of default under the indenture governing the notes
would occur as a result of such failure. In addition, cash payments in respect
of notes that you tender for repurchase or that you convert may be subject to
limits and might be prohibited, or create an event of default, under our line of
credit facility or other agreements relating to borrowings that we may enter
into from time to time. Our failure to make cash payments in respect of the
notes could result in an event of default under such agreements. Such other
borrowings may be secured indebtedness and may prevent us from making cash
payments in respect of the notes under certain circumstances. Our inability to
pay for your notes that are tendered for repurchase or conversion could result
in your receiving substantially less than the principal amount of the notes.

 

Upon an occurrence of a change of control, we may be required to offer to repay
the notes and may be required to repay any other debt then outstanding. If a
change in control were to occur, we may not have the financial resources
available to repurchase all the notes for cash.

 

U.S. holders will recognize income for U.S. federal income tax purposes in
excess of current cash payments on the notes.

 

We and each holder (and beneficial owner) of the notes will agree in the
indenture to treat the notes, for U.S. federal income tax purposes, as
“contingent payment debt instruments.” As a result of such treatment, U.S.
holders of the notes will be required to include interest in gross income as
original issue discount in excess of the stated interest on the notes. In
addition, any gain recognized by a U.S. holder on the conversion, sale,
exchange, repurchase, redemption or retirement of a note generally will be
ordinary interest income; any loss generally will be ordinary loss to the extent
of the interest previously included in income by the holder and, thereafter,
capital loss. There is some uncertainty as to the proper application of the
Treasury regulations governing contingent payment debt instruments and, if our
treatment is successfully challenged by the Internal Revenue Service, with
respect to the series of notes you hold, it might be determined that, among
other things, you should have accrued interest income at a lower or higher rate,
or should have recognized capital gain or loss, rather than ordinary income or
loss, upon the conversion or taxable disposition of such notes.

 

E-8

--------------------------------------------------------------------------------


 

Our reported earnings per share may be more volatile because of the conversion
provision of the notes.

 

We are required to include the dilutive effect of the notes in our diluted
earnings per share. Holders of the notes are entitled to convert the notes prior
to their maturity date into cash and shares of our common stock. Until our
common stock price exceeds the Conversion Price, inclusion of the shares of our
common stock underlying the notes in the calculation of diluted earnings per
share will not be dilutive. Should our common stock price exceed the Conversion
Price, diluted earnings per share would be expected to decrease as a result of
including the underlying shares in the diluted earnings per share calculation.
Volatility in our common stock price could cause this contingency to be met in
one quarter and not in a subsequent quarter, increasing the volatility of
diluted earnings per share.

 

There is no public market for the notes, so if an active trading market does not
develop for the notes you may not be able to resell them.

 

There is no public market for the notes, we do not intend to apply for listing
of the notes on any securities exchange or for quotation of the notes on any
automated dealer quotation system and we cannot assure you that an active
trading market will ever develop for the notes. We intend to make the notes
eligible for trading on The PORTALSM Market.

 

There can be no assurance that any market for the notes will develop or, if one
does develop, that it will be maintained. The lack of a trading market could
adversely affect your ability to sell the notes and the price at which you may
be able to sell the notes. The liquidity of the trading market, if any, and
future trading prices of the notes will depend on many factors, including, among
other things, the market price of our common stock, the shares of common stock
issuable upon conversion of the notes, prevailing interest rates, our operating
results, financial performance and prospects, the market for similar securities
and the overall securities market, and may be adversely affected by unfavorable
changes in these factors. Historically, the market for convertible debt has been
subject to disruptions that have caused volatility in prices. It is possible
that the market for the notes will be subject to disruptions which may have a
negative effect on the holders of the notes, regardless of our operating
results, financial performance or prospects.

 

We expect that the trading value of the notes will be significantly affected by
the price of our common stock and other factors.

 

The market price of the notes is expected to be significantly affected by the
market price of our common stock. This may result in greater volatility in the
trading value of the notes than would be expected for nonconvertible debt
securities. In addition, the notes have a number of features, including
conditions to conversion, which, if not met, could result in a holder receiving
less than the value of our common stock into which a note would otherwise be
convertible. These features could adversely affect the value and the trading
prices of the notes.

 

The price of our common stock, and therefore of the notes, may fluctuate
significantly, and this may make it difficult for you to resell the notes or the
shares of our common stock issuable upon conversion of the notes when you want
or at prices you find attractive.

 

The price of our common stock on the New York Stock Exchange constantly changes.
Volatility in the market price of our common stock may prevent you from being
able to sell your shares when you want or at prices you find attractive.

 

The market price of our common stock may fluctuate in response to numerous
factors, many of which are beyond our control. These factors include the
following:

 

·      actual or anticipated fluctuations in our operating results;

·      changes in expectations as to our future financial performance, including
financial estimates by securities analysts and investors;

·      changes in laws and regulations which may affect the sale of our
products;

·      the operating and stock performance of our competitors;

·      announcements by us or our competitors of new products or services or
significant contracts, acquisitions, strategic partnerships, joint ventures or
capital commitments;

·      changes in interest rates;

·      general domestic or international economic, market and political
conditions and regulatory initiatives;

·      additions or departures of key personnel; and

·      future sales of our common stock, including sales of our common stock in
short sales transactions.

 

E-9

--------------------------------------------------------------------------------


 

In addition, the stock markets from time to time experience extreme price and
volume fluctuations that may be unrelated or disproportionate to the operating
performance of companies. These broad fluctuations may adversely affect the
trading price of our common stock, regardless of our actual operating
performance.

 

Future sales of our common stock or equity-related securities in the public
market, including sales of our common stock in short sales transactions by
purchasers of the notes, could adversely affect the trading price of our common
stock and the value of the notes and our ability to raise funds in new stock
offerings.

 

Sales of significant amounts of our common stock or equity-related securities in
the public market, or the perception that such sales will occur, could adversely
affect prevailing trading prices of our common stock and the value of the notes
and could impair our ability to raise capital through future offerings of equity
or equity-related securities. No prediction can be made as to the effect, if
any, that future sales of shares of common stock or the availability of shares
of common stock for future sale, including sales of our common stock in short
sales transactions by purchasers of the notes, will have on the trading price of
our common stock or the value of the notes.

 

Anti-takeover provisions affecting us could make it difficult for a third party
to acquire our company.

 

Our articles of incorporation, as amended, our third amended and restated bylaws
and Iowa law contain anti-takeover provisions that could have the effect of
delaying or preventing changes in control of our company or our management.
These provisions could also discourage proxy contests and make it more difficult
for our stockholders to elect directors and take other corporate actions without
the concurrence of our management or board of directors. The provisions in our
charter documents include the following:

 

·      our amended articles of incorporation provide for a classified board of
directors pursuant to which our directors are divided into three classes, with
three-year staggered terms;

·      our amended articles of incorporation provide our board of directors the
ability to issue shares of preferred stock and to determine the price and other
terms, including preferences and voting rights, of those shares without
shareholder approval;

·      our bylaws provide that shareholder action may be taken only at a special
or regular meeting or by written consent signed by the holders of outstanding
shares having not less than 90% of the votes entitled to be cast at a meeting at
which all shares entitled to vote on the action were present and voted;

·      our bylaws limit our shareholders’ ability to make proposals at
shareholder meetings; and

·      our bylaws establish advance notice procedures for nominating candidates
to our board of directors.

 

We are subject to certain Iowa laws that could have similar effects. One of
these laws, Section 490.1110 of the Iowa Business Corporation Act, prohibits us
from engaging in a business combination with any interested shareholder for a
period of three years from the date the person became an interested shareholder
unless certain conditions are met.

 

The foregoing provisions may discourage transactions that otherwise could
provide for the payment of a premium over prevailing market prices of our common
stock and, possibly, the notes, and also could limit the price that investors
are willing to pay in the future for shares of our common stock and the notes.

 

Before conversion, holders of the notes will not be entitled to any shareholder
rights, but will be subject to all changes affecting our shares.

 

If you hold notes, you will not be entitled to any rights with respect to shares
of our common stock, including voting rights and rights to receive dividends or
distributions. However, the common stock you receive upon conversion of your
notes will be subject to all changes affecting our common stock. Except for
limited cases under the adjustments to the Conversion Price, you will be
entitled only to rights that we may grant with respect to shares of our common
stock if and when we deliver shares to you upon your election to convert your
notes into shares. For example, if we seek approval from shareholders for a
potential merger, or if an amendment is proposed to our articles of
incorporation or bylaws that requires shareholder approval, holders of notes
will not be entitled to vote on the merger or amendment.

 

E-10

--------------------------------------------------------------------------------

 